Exhibit 10.35

 

 

COPLEY PLACE

BOSTON, MASSACHUSETTS

OFFICE LEASE

 

to

 

INVESTORS BANK & TRUST COMPANY

 

 

FROM THE OFFICE OF:

 

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, Massachusetts 02110-3333

 

--------------------------------------------------------------------------------


 

 

OFFICE LEASE

COPLEY PLACE

BOSTON, MASSACHUSETTS

 

TABLE OF CONTENTS

 

 

 

PAGE

1.

BASIC DATA

1

 

 

 

2.

HABENDUM; TERM

4

 

 

 

3.

POSSESSION

4

 

 

 

4.

BASE RENT

6

 

 

 

5.

ADDITIONAL RENT

7

 

A.

Definitions

7

 

 

Base Year

7

 

 

Base Year Operating Expenses

7

 

 

Calendar Year

7

 

 

Tenant’s Proportionate Share

7

 

 

Taxes

8

 

 

Operating Expenses

8

 

B.

Expense Adjustment

13

 

C.

Adjustment for Services Not Rendered by Landlord

14

 

 

 

6.

USE OF PREMISES

15

 

 

 

7.

CONDITION OF PREMISES

15

 

 

 

8

SERVICES

16

 

A.

List of Services

16

 

B.

Billing for Electricity

18

 

C.

Interruption of Services

18

 

D.

Charges for Services

19

 

E.

Energy Conservation

20

 

 

 

9.

REPAIRS; HAZARDOUS MATERIALS

20

 

 

 

10.

ADDITIONS AND ALTERATIONS

22

 

 

 

11.

COVENANT AGAINST LIENS

27

 

 

 

12.

INSURANCE

27

 

A.

Waiver of Subrogation

27

 

B.

Coverage

28

 

C.

Avoid Action Increasing Rates

29

 

 

 

13.

FIRE OR CASUALTY

29

 

 

 

14.

WAIVER OF CLAIMS - INDEMNIFICATION

35

 

i

--------------------------------------------------------------------------------


 

15.

NONWAIVER

36

 

 

 

16.

CONDEMNATION

36

 

 

 

17.

ASSIGNMENT AND SUBLETTING

37

 

 

 

18.

SURRENDER OF POSSESSION

39

 

 

 

19.

HOLDING OVER

40

 

 

 

20.

ESTOPPEL CERTIFICATE

41

 

 

 

21.

SUBORDINATION

42

 

 

 

22.

CERTAIN RIGHTS RESERVED BY LANDLORD

44

 

 

 

23.

RULES AND REGULATIONS

46

 

 

 

24.

LANDLORD’S REMEDIES

47

 

 

 

25.

EXPENSES OF ENFORCEMENT

51

 

 

 

26.

COVENANT OF QUIET ENJOYMENT

51

 

 

 

27.

INTENTIONALLY OMITTED

51

 

 

 

28.

REAL ESTATE BROKER

51

 

 

 

29.

UNDERLYING LEASES

52

 

 

 

30.

NOTICE TO MORTGAGEE AND GROUND LESSOR

53

 

 

 

31.

ASSIGNMENT OF RENTS

53

 

 

 

32.

PERSONAL PROPERTY TAXES

55

 

 

 

33.

MISCELLANEOUS

55

 

A.

Rights Cumulative

55

 

B.

Interest

55

 

C.

Terms

55

 

D.

Binding Effect

55

 

E.

Lease Contains All Terms

56

 

F.

Delivery for Examination

56

 

G.

No Air Rights

56

 

H.

Kitchen Equipment

56

 

I.

Intentionally Omitted

56

 

J.

Transfer of Landlord’s Interest

56

 

K.

Landlord’s Title

57

 

L.

Prohibition Against Recording

57

 

M.

Captions

57

 

N.

Covenants and Conditions

57

 

O.

Only Landlord/Tenant Relationship

57

 

P.

Application of Payments

58

 

ii

--------------------------------------------------------------------------------


 

 

Q.

Definition of Landlord

58

 

R.

Time of Essence

58

 

S.

Governing Law

58

 

T.

Partial Invalidity

58

 

U.

Size of Premises

58

 

 

 

34.

NOTICES

58

 

 

 

35.

LIMITATION ON LANDLORD’S LIABILITY

60

 

 

 

36.

LANDLORD’S DESIGNATED AGENT

60

 

 

 

37.

PARKING

61

 

 

 

38.

SIGNAGE

61

 

 

 

39.

CONSTRUCTION ALLOWANCE

61

 

 

 

40.

EXTENSION OPTION

62

 

 

 

41.

EXPANSION OPTION; RIGHT OF FIRST OFFER

64

 

 

 

42.

SATELLITE DISH; GENERATOR

71

 

 

 

43.

COMPETITIVE USES

72

 

 

 

 

Exhibit A-1

Plan of Area A

 

 

Exhibit A-2

Plan of Area B

 

 

Exhibit B

Work Letter

 

 

Exhibit C

Rules and Regulations

 

 

Exhibit D

Cleaning Specifications

 

 

Exhibit E

Expansion Space

 

 

iii

--------------------------------------------------------------------------------


 

OFFICE LEASE

 

COPLEY PLACE

 

BOSTON, MASSACHUSETTS

 

THIS INSTRUMENT is an Agreement of Lease in which the Landlord and the Tenant
are the parties hereinafter named, and which relates to space in the Office
Section of Copley Place (hereinafter referred to as the “Office Section”)
located at 100 Huntington Avenue, Boston, Suffolk County, Massachusetts (the
project known as Copley Place, including without limitation the hotel portions
thereof, plazas, pedestrian bridges, service areas and all other common areas,
together with all present and future easements, additions, improvements, air
rights and other rights appurtenant thereto, is hereinafter referred to as the
“Property”), subject to the covenants, terms, provisions and conditions of this
Lease. The “Office Section” means that portion of the building (the “Building”)
located at the aforesaid address consisting of seven (7) levels of office area
containing approximately 845,000 square feet of rentable floor area. The
Building also contains retail shopping, restaurant, parking and other
facilities, which are not included within the Office Section. The Building does
not, however, include the hotel or residential portions of the Property or the
pedestrian bridges.

 

In consideration thereof, Landlord and Tenant covenant and agree as follows:

 

1.             BASIC DATA.

 

The following sets forth basic data and, where appropriate, constitutes
definitions of the terms hereinafter listed.

 

1

--------------------------------------------------------------------------------


 

Date:

 

August 2, 1999

 

 

 

Landlord:

 

COPLEY PLACE ASSOCIATES, LLC,

 

 

a Delaware limited liability company

 

 

 

Present Mailing Address of Landlord:

 

c/o Overseas Management, Inc.

 

 

Two Copley Place, Suite 100

 

 

Boston, Massachusetts 02116-6502

 

 

 

Tenant:

 

INVESTORS BANK & TRUST COMPANY,

 

 

a Massachusetts trust company

 

 

 

Present Mailing Address of Tenant:

 

John Hancock Tower

 

 

200 Clarendon Street

 

 

Boston, Massachusetts 02116

 

 

 

Area A Commencement Date:

 

Subject to Paragraph 3 hereof, January 1, 2000.

 

 

 

Area B Commencement Date:

 

Subject to Paragraph 3 hereof, January 1, 2000.

 

 

 

Area A Rent

 

Ninety (90) days after the Commencement Date:

 

 

Area A Commencement Date.

 

 

 

Area B Rent

 

Ninety (90) days after the Commencement Date:

 

 

Area B Commencement Date.

 

 

 

Termination Date:

 

October 30, 2007, unless sooner terminated as provided in this Lease.

 

 

 

Base Rent:

 

Replaced per 2nd Amendment

 

2

--------------------------------------------------------------------------------


 

Base Year:

 

Replaced in 2nd Amendment

 

 

 

Base Year Operating Expenses:

 

Replaced in 2nd Amendment

 

 

 

Tenant’s Proportionate Share:

 

Replaced per 2nd Amendment

 

 

 

Use:

 

General office purposes.

 

 

 

Premises:

 

Replaced per 2nd Amendment

 

3

--------------------------------------------------------------------------------


 

Common Areas:

 

Those portions of the Property not leased to any tenant, but for the benefit of
the Property and its tenants, such as landscaped areas, malls, pedestrian
walkways, escalators, elevators, stairwells and bridges, restrooms, service
areas and the like.

 

 

 

Guarantor of Tenant’s Obligations:

 

None.

 

 

 

Security Deposit:

 

None.

 

 

 

Broker:

 

CB Richard Ellis-N.E. Partners, L.P. doing business in Massachusetts as CB
Richard Ellis-N.E. Partners Limited Partnership and Insignia/ESG, Incorporated.

 

2.             HABENDUM; TERM.

 

To have and to hold the Premises for the term commencing on the Area A
Commencement Date and ending on the Termination Date, and the right to use the
Common Areas during such term in common with others entitled thereto. The Term
of this Lease (hereinafter referred to as the “Term”) shall commence on the Area
A Commencement Date specified in Paragraph 1 hereof and end on the Termination
Date, specified in Paragraph 1 hereof unless sooner terminated as provided
herein.

 

3.             POSSESSION.

 

A.            In the event Landlord is unable to deliver possession of Area A on
the date originally designated as the Area A Commencement Date or of Area B on
the date originally designated as the Area B Commencement Date on the applicable
commencement date by reason of the holding over or retention of possession by
any tenant or occupant, or for any other reason, this Lease shall nevertheless
continue in force and effect, but the Area A Commencement Date and/or the Area B
Commencement Date, as the case may be, shall be correspondingly deferred until
Landlord can so deliver

 

4

--------------------------------------------------------------------------------


 

Area A and/or Area B. The obligation of Tenant to begin paying Rent for Area A
shall commence on the Area A Rent Commencement Date and for Area B shall be on
the Area B Rent Commencement Date. In the event Area A or Area B will not be
delivered in the condition required hereunder on the date initially designated
as the Area A Commencement Date or the Area B Commencement Date, respectively,
Landlord shall give Tenant at least five (5) business days’ advance written
notice of the date on which Landlord expects the deferred Area A Commencement
Date and/or Area B Commencement Date will occur. In the event the Area A
Commencement Date has not occurred by January 15, 2000, Landlord shall pay to
Tenant fifty percent (50%) of any holdover rent paid by the current tenant with
respect to the period January 16, 2000 through the day immediately preceding the
Area A Commencement Date, in excess of the Base Rent and Additional Rent payable
at the rate paid in the final month of the Term then expired; and in the event
the Area A Commencement Date has not occurred by February 15, 2000, Tenant may,
by notice to the Landlord given no later than February 20, 2000, terminate this
Lease and in such event all obligations of the Landlord to the Tenant and the
Tenant to the Landlord with respect to this Lease shall be of no further force
or effect. Furthermore, in the event the Area B Commencement Date has not
occurred by January 15, 2000, Landlord shall pay to Tenant fifty percent (50%)
of any holdover rent paid by the current tenant with respect to the period
January 16, 2000 through the day immediately preceding the Area B Commencement
Date, in excess of the Base Rent and Additional Rent payable at the rate paid in
the final month of the Term then expired; and in the event the Area B
Commencement Date has not occurred by February 15, 2000, Tenant may, by notice
to the Landlord given no later than February 20, 2000, terminate this Lease as
to Area B and in such event, the Base Rent shall not increase by reason of the
addition of Area B and Tenant’s proportionate share of Operating Expenses shall
not increase by reason of the addition of Area B, and all obligations of the
Landlord to the Tenant and the Tenant to the Landlord with respect to Area B
shall be of no further force or effect.

 

5

--------------------------------------------------------------------------------


 

B.            If the current lease of the Tenant of Area A and/or Area B
terminates prior to the Commencement Date originally designated herein for such
Area, Tenant shall have the right to enter the Premises or any part thereof
prior to the applicable Commencement Date (which Tenant may not do without prior
written notice to Landlord and providing Landlord with evidence of insurance as
required hereunder as if the Commencement Date had occurred), such entry shall
be at Tenant’s sole risk and without interference to any work then being
performed in the Building by Landlord or other tenants or occupants, and all of
the covenants and conditions of this Lease shall be binding upon the parties
hereto with respect to such whole or part of the Premises, except the Base Rent
and any other charges shall not commence until the dates provided above.

 

C.            The occurrence of any of the events described in this Paragraph 3
shall not accelerate or defer the Termination Date.

 

4.             BASE RENT.

 

Tenant shall pay to Landlord or Landlord’s agent without notice or demand at the
present mailing address of Landlord, or at such other place as Landlord may from
time to time designate in writing, in coin or currency which, at the time of
payment, is legal tender for private or public debts in the United States of
America, the Base Rent specified in Paragraph 1 hereof in the equal monthly
installments specified in Paragraph 1 hereof in advance on or before the first
day of each and every month during the Term, without any abatement (except as
specifically provided herein), counterclaim, set-off or deduction whatsoever. If
the Term for Area A and/or Area B commences other than on the first day of a
month or ends other than on the last day of the month, the Base Rent for such
month shall be prorated. The prorated Base Rent for the portion of the month in
which the Term commences shall be paid on the first day of the first full month
during the Term.

 

6

--------------------------------------------------------------------------------


 

5.             ADDITIONAL RENT.

 

In addition to paying the Base Rent specified in Paragraph 4 hereof, Tenant
shall pay as “Additional Rent” the amounts determined pursuant to Sub-Paragraphs
B and C of this Paragraph 5. The Base Rent and the Additional Rent are sometimes
herein collectively referred to as the “Rent”. All amounts due under this
Paragraph as Additional Rent shall be payable for the same periods and in the
same manner, time and place as the Base Rent, without any abatement (except as
specifically provided herein), counterclaim, set-off or deduction whatsoever.
Without limitation on other obligations of Tenant which shall survive the
expiration of the Term, the obligations of Tenant to pay the Additional Rent
provided for in this Paragraph 5 shall survive the expiration of the Term for a
period of two years. For any partial Calendar Year, Tenant shall be obligated to
pay only a pro rata share of the Additional Rent, based on the number of days of
the Term falling within such Calendar Year.

 

A.            Definitions. As used in this Paragraph 5, the terms:

 

(i)            “Base Year” shall mean the calendar year specified in Paragraph 1
hereof.

 

(ii)           “Base Year Operating Expenses” shall mean the sum specified in
Paragraph 1 hereof.

 

(iii)          “Calendar Year” shall mean each calendar year in which any
part of the Term falls, through and including the year in which the Term
expires.

 

(iv)          ‘Tenant’s Proportionate Share” shall mean the percentage specified
in Paragraph 1 hereof, being the percentage calculated by dividing the rentable
area contained in the Premises from time to time by 802,750 (being 95% of the

 

7

--------------------------------------------------------------------------------


 

rentable square foot area of the Office Section), rentable area to be determined
by Landlord on a uniform basis for the tenants of the Office Section.

 

(v)           “Taxes” shall mean all real estate taxes and assessments, special
or otherwise, levied or assessed upon or with respect to the Building or any
part thereof and Common Areas which Landlord determines in its sole judgment to
be for the benefit of the Building and ad valorem taxes for any personal
property of Landlord used in connection therewith. Landlord’s determination of
which Common Areas benefit the Building shall not be revised adversely to Tenant
for purposes of determining Taxes included in Operating Expenses. Should the
Commonwealth of Massachusetts, or any political subdivision thereof, or any
other governmental authority having jurisdiction over the Building, (a) impose a
tax, assessment, charge or fee, which Landlord shall be required to pay, by way
of substitution for or as a supplement to such real estate taxes and ad valorem
personal property taxes, or (b) impose an income or franchise tax or a tax on
rents in substitution for or as a supplement to a tax levied against the
Building or any part thereof and/or the personal property used in connection
with the Building or any part thereof, all such taxes, assessments, fees or
charges (hereinafter defined as “in lieu of taxes”) shall be deemed to
constitute Taxes hereunder. Taxes shall also include, in the year paid, all
reasonable fees and costs incurred by Landlord in seeking to obtain a reduction
of, or a limit on the increase in, any Taxes, regardless of whether any
reduction or limitation is obtained. Except as hereinabove provided with regard
to “in lieu of taxes”. Taxes shall not include any inheritance, estate,
succession, transfer, gift, franchise, net income or capital stock tax.

 

(vi)          “Operating Expenses” shall mean (a) Taxes and (b) all expenses,
costs and disbursements of every kind and nature, paid or incurred by Landlord
in operating, owning, managing, leasing, repairing and maintaining the Office
Section, the Building, the Property and their appurtenances as such Taxes,

 

8

--------------------------------------------------------------------------------


 

expenses, costs and disbursements are allocated to the Office Section by the
Landlord in its reasonable judgment (which allocation shall remain consistent
for the Base Year and each Calendar Year of the Term) or as the same are
incurred directly in the operation of Office Section, including but without
limitation: premiums for fire, casualty, liability and such other insurance as
Landlord may from time to time maintain; security expenses; compensation and all
fringe benefits, workmen’s compensation insurance premiums and payroll taxes
paid by Landlord to, for or with respect to all persons engaged in operating,
maintaining, or cleaning; steam, water, sewer, electric, gas, telephone, and
other utility charges not billed directly to tenants by Landlord or the utility;
expenses incurred in connection with the central plant furnishing heating,
ventilating and air conditioning to the Office Section (and to the Building and
the Property where and to the extent such expenses of the Building and the
Property are otherwise allocable to the Office Section), which expenses
may include a reasonable fee paid to the operator of such central plant; costs
of lighting, ventilating, (including maintaining and repairing ventilating fans
and fan rooms); making routine repairs to and maintenance of underground
roadways (and the access ramps servicing such roadways) and railroad platforms
and railroad rights of way (including track); costs of repairing and maintaining
fire protection systems relating to the underground roadways, access ramps,
railroad platforms and railroad rights of way to the extent the same are
required of Landlord by separate agreement running with the Property and binding
the Property whether currently in effect or arising from obligations and
commitments currently in effect; costs of building and cleaning supplies and
equipment (including rental); cost of maintenance, cleaning and repairs; cost of
snow plowing or removal, or both, and care of interior and exterior landscaping;
payments to independent contractors under contracts for cleaning, operating,
management, maintenance and repair (which payments may be to affiliates of
Landlord provided such are at competitive rates); all other expenses paid in
connection with cleaning, operating, management, maintenance and repair of, or
are otherwise allocable to, the Office Section; costs

 

9

--------------------------------------------------------------------------------


 

of any Qualified Capital Improvements (as hereinafter defined) as reasonably
amortized by Landlord, with interest on the unamortized amount at the rate of
the greater of (i) 12% per annum or (ii) 2% per annum above the base rate of
interest charged from time to time by The First National Bank of Boston (but in
no event at a rate which is more than the highest lawful rate allowable in The
Commonwealth of Massachusetts), to the extent the cost of the particular capital
improvement exceeds the amount of insurance proceeds, if any, received by
Landlord on account of damage to the particular Qualified Capital Improvement.
As used in this Lease, “Qualified Capital Improvement” shall mean a capital
improvement or replacement of such capital improvement which is intended to
reduce or stabilize Operating Expenses in any Calendar Year below or at the
Operating Expense which would have been incurred in the absence of such capital
improvement. The term “capital improvement” does not include expenses for
equipment of a capital nature incurred in connection with operation, repair and
maintenance of the Building if such equipment is not a part of the Building
structure or systems and, instead, is used to maintain or repair Building
structure or systems. Operating Expenses shall not, however, include the
following:

 

a.             Costs of alterations of any tenant’s premises for a particular
tenant;

 

b.             Principal or interest payments on loans secured by mortgages or
trust deeds on the Building and/or on the Property;

 

c.             That portion of any costs incurred in connection with the making
of repairs or replacements which are the lease obligation of another tenant or
occupant of the Property;

 

d.             Advertising, marketing, promotional, public relations or
brokerage fees, commissions or expenditures;

 

10

--------------------------------------------------------------------------------


 

e.             Financing and refinancing costs in respect of any mortgage or
security interest placed upon the Property or any portion thereof, including
payments of principal, interest, finance or other charges, and any points and
commissions in connection therewith;

 

f.              Interest or penalties for any late or failed payments by
Landlord under any contract or agreement (but any such interest or penalties
resulting from Tenant’s failure to pay when and as due Tenant’s share of
Operating Expenses shall be the direct responsibility of Tenant and shall be
Additional Rent due within ten (10) days of Landlord’s billing Tenant therefor);

 

g.             Rent or other charges payable under any ground or underlying
lease;

 

h.             Costs of electrical or other utilities services furnished
directly to any premises or other tenants of the Property where such utility is
separately metered to the premises or such tenant pays a separate charge
therefor;

 

i.              Costs incurred in connection with Landlord’s preparation,
negotiation, dispute resolution and/or enforcement of leases, including court
costs and attorneys’ fees and disbursements in connection with any summary
proceeding to dispossess any tenant, or incurred in connection with disputes
with prospective tenants, employees, consultants, management agents, leasing
agents, purchasers or mortgagees or arising from matters which are excluded from
Operating Expenses;

 

j.              Costs of any additions to or expansions of the Property;

 

k.             The cost of environmental monitoring, compliance, testing and
remediation performed in, on, about and around the Property;

 

11

--------------------------------------------------------------------------------


 

1.             Depreciation;

 

m.            Costs or expenses for items to the extent theretofore reimbursed
to Landlord by insurance proceeds;

 

n.             Costs of repairs, restoration or replacements occasioned by fire
or other casualty or caused by the exercise of the right of eminent domain,
whether or not insurance proceeds or condemnation award proceeds are recovered
or adequate for such purposes except that the deductible amount under insurance
coverage shall be included in Operating Expenses;

 

o.             An amount equal to all amounts received by Landlord (i) through
proceeds of insurance to the extent the proceeds are compensation for expenses
which previously were included in Operating Expenses hereunder, or (ii) as
rebates or credits toward costs and expenses previously included in Operating
Expenses hereunder; and

 

p.             Costs (including, without limitation, attorneys’ fees and
disbursements) incurred in connection with any judgment, settlement or
arbitration award resulting from any tort liability; and

 

r.              Costs of capital improvements or replacements except to the
extent specifically to be included under this Section 5A(vi).

 

If less than 95% of the Office Section’s rentable area shall have been occupied
by tenant(s) at any time during any Calendar Year, components of Operating
Expenses which vary with the level of occupancy shall be determined for such
Calendar Year to be an amount equal to the like expense which would normally be
expected to be incurred (taking into account periods during which

 

12

--------------------------------------------------------------------------------


 

occupancy exceeded 95% during such Calendar Year) had such occupancy been 95%
throughout such Calendar Year.

 

B.            Expense Adjustment. Replaced per 2nd amendment. The Expense
Adjustment Amount with respect to each Calendar Year shall be paid in monthly
installments, in an amount estimated from time to time by Landlord in good faith
and communicated by written notice to Tenant, which estimate may be revised to
reflect, without limitation, increases in Taxes during any period. Landlord
shall cause to be kept books and records showing Operating Expenses in
accordance with an appropriate system of accounts and accounting practices
consistently maintained. Within twelve (12) months after the close of each
Calendar Year, Landlord shall cause the amount of the Expense Adjustment Amount
for such Calendar Year to be computed based on Operating Expenses for such
Calendar Year and Landlord shall deliver to Tenant a statement of such amount
and Tenant shall pay any deficiency to Landlord as shown by such statement
within thirty (30) days after receipt of such statement. If the total of the
estimated monthly installments paid by Tenant during any Calendar Year exceed
the actual Expense Adjustment Amount due from Tenant for such Calendar Year,
such amount shall be refunded by Landlord within thirty (30) days of the
delivery of the statement to Tenant, provided Tenant is not then in monetary
default hereunder or in other than monetary default beyond applicable periods of
notice and cure. Tenant shall have the right to audit Landlord’s books and
records relating to Operating Expenses incurred during the Term provided such
audit shall be conducted by professional auditors; may occur not more often than
once in a year; shall be conducted within twelve months (plus any period for
which Landlord defers the audit as provided in this sentence) of receipt of a
statement of Operating Expense Adjustment for the Calendar Year being audited;
shall be conducted during regular business hours of Landlord on not less than
fifteen (15) business days’ notice and may be deferred by Landlord by notice
given at least ten (10) business days before the date

 

13

--------------------------------------------------------------------------------


 

proposed by Tenant, for up to three (3) months to a date convenient to Landlord.
In the event the results of such audit disclose an overcharge of Tenant,
Landlord shall promptly refund the amount of such overcharge to Tenant. In
addition, if as a result of such audit, Operating Expenses are found to be
overstated by more than ten percent (10%), Landlord shall pay to Tenant,
Tenant’s reasonable cost of conducting such audit. Delay in computation of the
Expense Adjustment Amount or failure to deliver a statement of such amount shall
not be deemed a default hereunder or a waiver of Landlord’s right to collect the
Expense Adjustment Amount. In computing the Expense Adjustment Amount, the
following provisions relating to Taxes shall be applicable: The amount of any
refund of Taxes received by Landlord shall be credited against Taxes for the
Calendar Year in which such refund is received; provided, however, that in the
event Landlord receives a refund of Taxes after the Termination Date (as the
same may be accelerated or extended as provided elsewhere in this Lease) which
refund relates to a Calendar Year during the Term hereof, the amount of such
refund fairly allocable to Tenant shall be refunded to Tenant by Landlord within
ninety (90) days of Landlord’s receipt of same (net of Tenant’s allocated share
of the cost of obtaining such refund and the cost, if any, of making such
refund); and further provided that if Tenant expands into space formerly
occupied by other tenants, which expansion space becomes subject to this Lease,
Tenant shall not be entitled to any refund or credit with respect to such
expansion space in connection with a refund or abatement of Taxes for periods
prior to Tenant’s occupancy of such expansion space. All references to Taxes
“for” a particular Calendar Year shall be deemed to refer to Taxes due and
payable during such Calendar Year without regard to when such Taxes are assessed
or levied.

 

C.            Adjustment For Services Not Rendered by Landlord. Tenant
acknowledges that if after the Base Year Landlord is not furnishing any
particular work or service the cost of which was included in Base Year Operating
Expenses and if performed by Landlord would be included in Operating Expenses,
to any tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Expenses shall be deemed for the
purpose of determining the

 

14

--------------------------------------------------------------------------------


 

Expense Adjustment Amount to be increased by an amount equal to the additional
Operating Expenses which would reasonably have been incurred during such period
by Landlord if it had at its own expense furnished such work or service to such
tenant.

 

6.             USE OF PREMISES.

 

Tenant shall use and occupy the Premises in accordance with law; and solely as
an office and for no other purpose or purposes.

 

7.             CONDITION OF PREMISES.

 

The Premises are demised to Tenant and Tenant accepts the same “as-is” and all
work necessary to prepare the Premises for Tenant’s occupancy shall be performed
at Tenant’s sole cost and expense, in accordance with the applicable provisions
of this Lease. Notwithstanding the foregoing, (i) Landlord agrees that all
systems serving the Premises shall be in good and operational condition on the
applicable Commencement Date, (ii) the Premises will be delivered in compliance
with all applicable code requirements, laws, regulations and ordinances
applicable to the delivery of unfinished, undemolished space except as to
compliance with ADA bathroom and fire requirements which are Tenant’s
responsibility in full floor usage and except for the wallboard adjacent to the
atrium area of the Building which is not in compliance with the fire code;
provided, however, that the reasonable cost of bringing the wallboard to code
shall be reimbursed by Landlord (separate from and outside of the Landlord Base
Allowance) to Tenant promptly after Tenant submits its bill for such work to
Landlord together with reasonable evidence of the completion thereof, and
(iii) the Landlord represents, warrants and covenants that the Common Areas and
portions of the Property which are not leased or leaseable will at all times on
and after the Area A Commencement Date as to Area A and the Area B Commencement
Date as to Area B be in compliance with all code requirements, laws, regulations
and ordinances including without limitation ADA, OSHA and the Clean Air Act
which must be complied with for general office uses so as to assure

 

15

--------------------------------------------------------------------------------


 

Tenant uninterrupted use of the Premises without the imposition of fees or
penalties or incurrence of liability by reason of such noncompliance. In no
event shall Landlord be obligated to cause compliance of the Premises with ADA
requirements noted above. No promise of Landlord to alter, remodel or improve
the Premises, the Office Section or the Building and no representation by
Landlord or its agents respecting the condition of the Premises, the Office
Section or the Building have been made to Tenant or relied upon by Tenant other
than as may be contained in this Lease or in any written amendment hereto signed
by Landlord and Tenant. Tenant shall have the right, upon reasonable notice and
during hours as will minimally interfere with the business of the current
occupant of Area B (and consistent with reasonable security policies of the
current occupant), to cause the Landlord to arrange with the current occupant of
Area B for access to Area B prior to the Area B Commencement Date to permit
cabling within Area B so as to coordinate cabling work with the installation of
cabling in Area A. All costs of such cabling shall be the responsibility of
Tenant under the Work Letter.

 

8.             SERVICES.

 

A.            List of Services.

 

Landlord shall provide the following services, the costs of which are included
within Operating Expenses, on all days during the Term except Sundays and
holidays (but for purposes hereof, “holidays” shall not include days on which
the New York Stock Exchange is operating), unless otherwise stated, and subject
to all governmental rules, regulations and guidelines applicable thereto:

 

(i)            Heating and air conditioning in the Premises during the normal
heating and air-conditioning seasons, from Monday through Friday, during the
period from 8 a.m. to 6 p.m. and on Saturday during the period from 8 a.m. to
1 p.m. in accordance with the following standards: In all areas of the Premises,
an indoor temperature of 70° to 74°F dry bulb and 30% relative humidity on a
year

 

16

--------------------------------------------------------------------------------


 

round basis regardless of outdoor temperature with fresh air of not less than
0.25 cubic feet per minute for each square foot of useable area in the Premises
provided Tenant does not exceed a heat load of six (6) watts per rentable square
foot and an occupancy level of not more than one person for each 125 rentable
square feet in the Premises, but subject to Tenant’s failure to properly design
its heating and air-conditioning system distribution within the Premises. Tenant
will pay for all heating and air-conditioning requested and furnished prior to
or following such hours at rates to be established from time to time by
Landlord. Currently, after-hours HVAC is available at a rate of $45.00 per hour
per floor. Requests for any additional services shall be in writing and
delivered to Landlord not later than 2 p.m. of the previous day.

 

(ii)           Adequate electrical wiring and facilities for standard building
lighting fixtures provided by Landlord and for Tenant’s incidental uses (it
being understood that Tenant is to bear the cost of replacement of all lamps,
tubes, ballasts and starters for lighting fixtures in the Premises); provided
that (a) the connected electrical load for lighting and incidental use equipment
does not exceed an average of three watts per square foot of the Premises;
(b) the electricity so furnished for incidental uses will be at a nominal 120
volts and no electrical circuit for the supply of such incidental use will have
a current capacity exceeding 20 amperes; and (c) such electricity will be used
only for equipment and accessories normal to office usage. If Tenant’s
requirements for electricity for lighting and incidental uses are in excess of
those set forth in the preceding sentence, Landlord reserves the right to
require Tenant to install the conduit, wiring and other equipment necessary to
supply electricity for such excess incidental use requirements at Tenant’s
expense.

 

(iii)          City water from the regular Building outlets for drinking,
lavatory and toilet purposes.

 

17

--------------------------------------------------------------------------------


 

(iv)          Janitorial services as delineated in Exhibit D attached hereto.

 

(v)           Window washing of the inside and outside of windows in the
Building’s perimeter walls as may be situated in the Premises as delineated in
Exhibit D attached hereto.

 

(vi)          Non-exclusive automatic passenger elevator service at all times.

 

(vii)         Non-exclusive freight elevator service subject to scheduling by
Landlord. Landlord will schedule reasonable use of the freight elevator for
Tenant’s move into and out of the Premises, which use shall provide Tenant with
sufficient periods of uninterrupted use to permit its reasonably orderly
construction and move into the Premises, subject to reasonable limitations and
interruptions for use by other tenants.

 

B.            Billing for Electricity.

 

Landlord shall submeter Tenant’s use of all electrical service to the Premises
(other than the electrical service necessary for Landlord to fulfill its
obligation to provide heating and air conditioning as provided in Paragraph
8A(i) hereof) or shall determine such usage through an intellimeter or similar
device. Tenant shall pay Landlord as further Additional Rent, in monthly
installments at the time prescribed for monthly installments, the cost of such
electrical usage. Tenant’s obligation for electricity usage by Tenant during the
Term shall survive the termination of this Lease and/or Tenant’s right to
occupancy of all or any part of the Premises.

 

C.            Interruption of Services.

 

Tenant agrees that except as provided in this Subparagraph C, Landlord shall not
be liable in damages, by abatement of Rent or otherwise, for failure to furnish
or delay in

 

18

--------------------------------------------------------------------------------


 

furnishing any service, or for any diminution in the quality or quantity
thereof, when such failure or delay or diminution is occasioned, in whole or in
part, by repairs, renewals, or improvements, by any strike, lockout or other
labor trouble, by inability to secure electricity, gas, water, or other fuel at
the Building after reasonable effort so to do, by any accident or casualty
whatsoever, by act or default of Tenant or other parties, or by any other cause
beyond Landlord’s reasonable control; and such failures or delays or diminution
shall never be deemed to constitute an eviction or disturbance of Tenant’s use
and possession of the Premises or relieve Tenant from paying Rent or performing
any of its obligations under this Lease. Notwithstanding anything in this Lease
to the contrary, if as a result of a cessation limited to utilities or
interruption of utilities or access which Landlord is required to provide
hereunder for any other reason other than (i) reasons arising as a result of
negligence, willful misconduct on the part of Tenant or any of Tenant’s
contractors, agents or employees or breach of this Lease by Tenant, (ii) reasons
arising out of Tenant’s use and occupancy of the Premises, (iii) any other
reason within the reasonable control of Tenant, Tenant is unable to use all or a
portion of the Premises for its business purposes for a period of seven
(7) consecutive days, the Base Rent and Additional Rent relating to periods
subsequent to such seven (7) day period and thereafter due hereunder shall abate
until Tenant is again able to use such portion of the Premises for its business
purposes. In the event such interruption or cessation continues for more than
thirty (30) consecutive days and materially affects Tenant’s use and occupancy
of the Premises, Tenant shall have the right to terminate this Lease by notice
to Landlord within ten (10) days of the expiration of such thirty (30) day
period.

 

D.            Charges for Services.

 

Charges for any service for which Tenant is required to pay, from time to time
hereunder, including but not limited to hoisting services or after hours
lighting, heating or air conditioning shall be due and payable at the same time
as the installment of Rent with which they are billed, or if billed separately,
shall be due and payable as further Additional Rent within thirty (30) days
after such billing. If Tenant shall fail to make

 

19

--------------------------------------------------------------------------------


 

payment for any such services within applicable periods of notice and cure,
Landlord may, without notice to Tenant, in addition to any and all other
remedies available under this Lease or otherwise, discontinue any or all of such
services and such discontinuance shall not be deemed to constitute an eviction
or disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from paying Rent or performing any of its other obligations under this Lease.

 

E.             Energy Conservation.

 

Notwithstanding anything to the contrary in this Paragraph 8 or elsewhere in
this Lease, Landlord shall have the right to institute such policies, programs
and measures as may be necessary or desirable, in Landlord’s reasonable
discretion, for the conservation and/or preservation of energy or energy related
services if consistent with similar programs instituted generally in
first-class office buildings in Boston (to the extent the systems of such office
buildings are not otherwise compliant with conservation and preservation goals
generally accepted), or as may be required to comply with any applicable codes,
rules and regulations, whether mandatory or (but only if instituted by
first-lass Boston office buildings whose systems are not otherwise compliant)
voluntary.

 

9.             REPAIRS; HAZARDOUS MATERIALS.

 

Tenant will, at Tenant’s own expense, keep the Premises, including all
improvements, fixtures and furnishings therein, in good order, repair and
condition at all times during the Term, reasonable wear and tear excepted (and
Tenant shall not be obligated hereunder for damage to the Premises arising from
Building damage arising from fire or other casualty), and Tenant shall promptly
and adequately repair all damage to the Premises and replace or repair all
damaged or broken glass, fixtures and appurtenances. If Tenant does not do so
after notice and expiration of applicable cure periods, Landlord may, but shall
not be obligated to, make such repairs and replacements, and Tenant shall pay
Landlord the cost thereof, including a percentage of the cost thereof

 

20

--------------------------------------------------------------------------------


 

(to be uniformly established for the Office Section) sufficient to reimburse
Landlord for all overhead, general conditions, fees and other costs or expenses
arising from Landlord’s involvement with such repairs and replacements forthwith
upon being billed for same. Landlord may, but shall not be required to, enter
the Premises at all reasonable times upon reasonable advance notice (and at any
time in emergency situations) to make such repairs, alterations, improvements
and additions to the Premises, to the Office Section or the Building or to any
equipment located in the Office Section or the Building as Landlord shall desire
or deem necessary or as Landlord may be required to do by governmental authority
or court order or decree. Nothing contained herein shall impose any obligation
on Tenant to maintain, repair or replace any systems serving or passing through
the Premises (including without limitation the HVAC, electrical, plumbing, life
safety and security systems). Landlord shall be responsible for the same,
subject to reimbursement of the cost thereof as a component of Operating
Expenses.

 

Tenant shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically or chemically active or hazardous
substances, or materials (collectively the “Hazardous Materials”). Tenant shall
not allow the storage or use of Hazardous Materials in any manner not sanctioned
by law or by the highest standards prevailing in the industry for the storage
and use of such Hazardous Materials, not allow to be brought into the Building
any Hazardous Materials except to use in the ordinary course of Tenant’s
business. Without limitation, Hazardous Materials shall include those described
in the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., any applicable state
or local laws and the regulations adopted under these acts. If any lender or
governmental agency shall ever require testing to ascertain whether or not there
has been any release of Hazardous Materials by Tenant, then the reasonable costs
thereof shall be reimbursed by Tenant to Landlord upon demand as additional
charges if such requirement applies to the Premises. In addition, Tenant shall
execute affidavits, representations and the like from time to time at Landlord’s
request concerning Tenant’s

 

21

--------------------------------------------------------------------------------


 

best knowledge and belief regarding the presence of Hazardous Materials on the
Premises provided such are in form and substance reasonably acceptable to
Tenant. In all events, Tenant shall indemnify Landlord in the manner elsewhere
provided in this Lease from any release of Hazardous Materials on the Premises
occurring while Tenant is in possession (unless caused by Landlord, its agents,
employees, contractors or other tenants of the Property) or elsewhere if caused
by Tenant or persons acting under Tenant. The within covenants shall survive the
expiration or earlier termination of the Term.

 

10.           ADDITIONS AND ALTERATIONS.

 

A.            Tenant shall not, without the prior written consent of Landlord,
make any alterations, improvements or additions to the Premises subsequent to
initial construction, the approval conditions for which are set forth in the
Work Letter; provided, however, Landlord’s consent shall not be required with
respect to nonstructural alterations, improvements or additions below finished
ceilings costing less than $12,000 to implement and Landlord shall not
unreasonably withhold its consent to other nonstructural alterations which do
not materially adversely affect Building Systems. Tenant shall in all events
provide at least five (5) business days’ notice to Landlord of any alterations,
improvements or additions (with a summary description of the work to be done and
a statement, pursuant to Paragraph 9, describing any Hazardous Materials to be
brought into the Building in connection with the work) whether or not consent is
required. Landlord shall respond to requests for consents (a) within two
(2) business days, as to requests for decorative alterations and (b) within five
(5) business days, as to requests for other nonstructural alterations. If
Landlord consents to said alterations, improvements or additions after initial
construction, it may impose such reasonable conditions with respect thereto as
Landlord reasonably deems appropriate (but in no event shall Landlord be
entitled to ask Tenant to remove at the end of the term any nonstructural
alterations that are Customary Office Improvements, as defined below). Tenant
shall have the right to tie into the Building security system, at Tenant’s sole
cost and expense, its HVAC alarm provided that plans for such tie-in shall be
submitted to

 

22

--------------------------------------------------------------------------------


 

Landlord for approval and that Landlord, its employees, agents and contractors
shall be held harmless against any and all damages, liabilities, claims and
expenses which may be incurred by Tenant arising from any failure of the
Building security system to provide any notice of failure of the Tenant’s system
or any other level of security or alarm which might otherwise be anticipated to
be provided by the Landlord’s security system. The work necessary to make any
alterations, improvements or additions to the Premises, whether prior to or
subsequent to an applicable Commencement Date, shall be done at Tenant’s expense
by employees of or contractors hired by Landlord except to the extent Landlord
gives its prior written consent to Tenant’s hiring its own contractors, which
consent shall not be unreasonably withheld or delayed. Initial construction of
the Premises shall be accomplished by Tenant’s contractor using plans and
specifications prepared by Tenant’s architect in accordance with the Work
Letter. It is understood that Landlord’s consent to the hiring by Tenant of
Tenant’s own contractors for any work subsequent to initial construction (the
contractor for which has been approved by Landlord as provided in the Work
Letter) may be withheld if Landlord’s permitting such hiring might reasonably be
expected to result in an interruption of services provided to tenants of the
Building by reason of labor difficulties. Tenant shall promptly pay to Tenant’s
contractors, or to Landlord if Landlord has hired the contractor, when due, the
actual cost of all such work and of all decorating. In connection with seeking
Landlord’s approval hereunder, Tenant shall provide to Landlord plans and
specifications regarding proposed alterations, additions or improvements, as
Landlord shall reasonably require, and Tenant shall, in addition to all other
expenses which Tenant is obligated to pay to Landlord hereunder, pay to Landlord
the actual reasonable out-of-pocket expense incurred by Landlord in connection
with the review of such information. Upon completion of such work Tenant shall
deliver to Landlord, if payment is made directly to contractors, evidence of
payment, contractors’ affidavits and full and final waivers of all liens for
labor, services or materials, all in form reasonably satisfactory to Landlord.
Tenant shall defend and hold Landlord, Landlord’s lessor, any mortgagee of
Landlord, the MTA (hereinafter defined), the Property and the Building harmless
from all costs, damages, liens and expenses related to such work. All work done
by Tenant or its

 

23

--------------------------------------------------------------------------------


 

contractors pursuant to Paragraphs 9 or 10 shall be done in a
first-class workmanlike manner using only good grades of materials and shall
comply with all insurance requirements and all applicable laws and ordinances
and rules and regulations of governmental departments or agencies.

 

B.            All alterations, improvements and additions to the Premises,
whether temporary or permanent in character, made or paid for by Landlord or
Tenant, which are not removed by Tenant (to the extent permitted and as provided
in Paragraph 18) prior to the end of the Term shall without compensation to
Tenant become Landlord’s property at the termination of this Lease by lapse of
time or otherwise and shall, unless Landlord has requited their removal as a
condition of its consent to installation (in which case Tenant shall remove the
same as provided in Paragraph 18), be relinquished to Landlord in good
condition, ordinary wear and damage or condition resulting from the effects of
casualty and eminent domain excepted. Notwithstanding the foregoing, Tenant
shall not be obligated to remove any partitions, floor or wall coverings, or
other normal office layout construction (“Customary Office Improvements”), or
any improvements made pursuant to the Work Letter unless otherwise specified by
Landlord in connection with Landlord’s approval of Tenant’s plans for initial
construction of the Premises. Nothing contained herein shall be deemed to grant
Landlord an ownership interest in Tenant’s trade fixtures, equipment or personal
property (including, without limitation, the work stations and anti-static floor
in the communications room) which shall remain Tenant’s property and may be
removed during or at the end of the term of the Lease provided that Tenant shall
repair any and all damage to the Premises caused by such removal.

 

Tenant may install, maintain, replace, remove or use any communications or
computer wires, cables and related devices (collectively the “Lines”) at the
Property in or serving the Premises, provided: (a) Tenant shall obtain
Landlord’s prior written consent to any such action (which consent shall not be
unreasonably withheld or delayed), use an experienced and qualified contractor
approved in writing by Landlord (which approval shall not be unreasonably
withheld or delayed), and comply with all of the other

 

24

--------------------------------------------------------------------------------


 

provisions of Paragraph 10A, (b) any such installation, maintenance,
replacement, removal or use shall not interfere with the use of any then
existing Lines at the Building, (c) as to Lines installed after the initial
buildout, an acceptable number of spare Lines and space for additional Lines
shall be maintained for existing and future occupants of the Building, as
determined in Landlord’s reasonable opinion, (d) if Tenant at any time uses any
equipment that may create an electromagnetic field exceeding the normal
insulation ratings or ordinary twisted pair riser cable or cause radiation
higher than normal background radiation, the Lines therefor (including riser
cables) shall be appropriately insulated to prevent such excessive
electromagnetic fields or radiation, (e) as a condition to permitting the
installation of new Lines, Landlord may require that Tenant remove existing
Lines located in or serving the Premises (other than Lines installed or used by
Tenant), (f) Tenant’s rights shall be subject to the rights of any regulated
telephone company, and (g) Tenant shall pay all costs in connection therewith.
Landlord reserves the right to require that Tenant remove any Lines installed by
Tenant located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any laws, ordinances,
rules or regulations or causing a dangerous or potentially dangerous condition
within thirty (30) days after written notice.

 

Landlord may (but shall not have the obligation to): (i) install new Lines at
the Building, (ii) create additional space for Lines at the Property, and
(iii) reasonably monitor and/or supervise the installation, maintenance,
replacement and removal of, the allocation and periodic re-allocation of
available space (if any) for, and (solely as to Lines installed by Landlord) the
allocation of excess capacity (if any) on, any Lines now or hereafter installed
at the Building by Landlord, Tenant or any other party (but Landlord shall have
no right to monitor or control the information transmitted through such Lines).
Such rights shall not be in limitation of other rights that may be available to
Landlord by law or otherwise. If Landlord exercises any such rights, Landlord
may charge Tenant for the costs attributable to Tenant, or may include those
costs and all other costs in Operating Expenses under Paragraph 5A(vi)
(including without limitation, costs for acquiring and installing Lines and
risers to accommodate new Lines and spare Lines, any

 

25

--------------------------------------------------------------------------------


 

associated computerized system and software for maintaining records of Line
connections, and the fees of any consulting engineers and other experts);
provided, the cost of any capital improvements shall be included in Operating
Expenses hereunder and shall be amortized (together with reasonable finance
charges) as provided in Paragraph 5A(vi) and shall not be included in Operating
Expenses if attributable to any particular tenant or tenants of the Property or
would otherwise not be includable in Operating Expenses pursuant to exclusions
under Paragraph 5A(vi).

 

Tenant shall remove currently existing Lines in the Premises, including, without
limitation, those above the existing finished ceiling in connection with
Tenant’s construction, but Tenant shall have no obligation to remove any Lines
installed by or for Tenant within or serving the Premises upon termination of
this Lease. Any Lines not removed prior to the end of the Term shall, at
Landlord’s option, become the property of Landlord (without payment by
Landlord). Tenant shall not, without the prior written consent of Landlord in
each instance, grant to any third party a security interest or lien in or on the
Lines, and any such security interest or lien granted without Landlord’s written
consent shall be null and void. Subject to Paragraph 8C and except to the extent
arising from the intentional or negligent acts of Landlord or Landlord’s agents
or employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that the Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”): (x) any eavesdropping or
wire-tapping by unauthorized parties, (y) any failure of any Lines to satisfy
Tenant’s requirements, or (z) any shortages, failures, variations,
interruptions, disconnections, loss or damage caused by the installation,
maintenance, replacement, use or removal of Lines by or for other tenants or
occupants at the Building, by any failure of the environmental conditions or the
power supply for the Building to conform to any requirements for the Lines or
any associated equipment, or any other problems associated with any Lines by any
other cause; provided, however, that Landlord shall use its best efforts to
enforce the leases of other tenants in respect of matters relating to Line
Problems. Subject to Paragraph 8C, under no circumstances shall any Line
Problems be deemed an actual or constructive eviction of Tenant or relieve

 

26

--------------------------------------------------------------------------------


 

Tenant from performance of Tenant’s obligations under this Lease. Landlord in no
event shall be liable for damages by reason of loss of profits, business
interruption or other consequential damage arising from any Line Problems.

 

11.           COVENANT AGAINST LIENS.

 

Tenant has no authority or power to cause or permit any lien or encumbrance of
any kind whatsoever, whether created by act of Tenant, operation of law or
otherwise, to attach to or be placed upon the Property, the Building or the
Premises, or to affect any estate or interest of Landlord, Landlord’s lessor,
any mortgagee or the MTA. Tenant covenants and agrees not to suffer or permit
any lien of mechanics, materialmen or others to the placed against the Property,
the Building or the Premises, or to affect any estate or interest of Landlord,
Landlord’s lessor, any mortgagee or the MTA, with respect to work or services
claimed to have been performed for or materials claimed to have been furnished
to Tenant or the Premises, and, in case of any such lien attaching or notice of
any lien, or claim therefor being asserted, Tenant covenants and agrees to cause
same to the immediately released and removed of record or bonded over. In the
event that such lien is not released and removed or bonded over within twenty
(20) days of the date Tenant receives notice of the same, Landlord, at its sole
option, may take all action necessary to release and remove such lien (without
any duty to investigate the validity thereof) and Tenant shall promptly upon
notice reimburse Landlord for all sums, costs and expenses (including reasonable
attorneys’ fees) incurred by Landlord in connection therewith.

 

12.           INSURANCE.

 

A.            Waiver of Subrogation.

 

Landlord and Tenant each hereby waive any and every claim for recovery from the
other for any and all loss of or damage to the Property, the Building or the
Premises or to

 

27

--------------------------------------------------------------------------------


 

the contents thereof, which loss or damage is (i) covered by valid and
collectible physical damage insurance policies, to the extent that such loss or
damage is recoverable under said insurance policies or (ii) required to be
covered under this Lease but the party required to maintain such insurance
failed to maintain the same in which event such party shall be deemed to have
received the total insurance proceeds required to be carried hereunder. Inasmuch
as this mutual waiver will preclude the assignment of any such claim by
subrogation (or otherwise) to an insurance company (or any other person),
Landlord and Tenant each agree to give to each insurance company which has
issued, or in the future may issue, to it policies of physical damage insurance,
written notice of the terms of this mutual waiver, and to have said insurance
policies properly endorsed, if necessary, to prevent the invalidation of said
insurance coverage by reason of said waiver. Tenant’s waiver of subrogation as
hereinabove set forth shall also run to the benefit of and extend to Landlord’s
lessor and the MTA.

 

B.            Coverage.

 

Tenant shall purchase and maintain insurance during the entire Term for the
benefit of Tenant, with Landlord, Landlord’s lessor, any mortgagee and the MTA
named as additional insureds (as their respective interests may appear) in
companies reasonably satisfactory to Landlord, and with such increases in limits
as Landlord may from time to time request (provided such increases are
consistent with that required of similar tenants in the Greater Boston area),
but initially Tenant shall maintain the following coverages in the following
amounts:

 

(i)            Commercial General Liability Insurance covering Tenant, with
Landlord, Landlord’s lessor, the MTA and Landlord’s management agent named as
additional insureds for claims of bodily injury, personal injury and property
damage arising out of Tenant’s operations, assumed liabilities or use of the
Premises, for limits of liability not less than:

 

28

--------------------------------------------------------------------------------


 

Bodily Injury and Property

 

$3,000,000 each occurrence

 

 

 

Damage Liability

 

$3,000,000 annual aggregate

 

 

 

Personal Injury Liability

 

$3,000,000 annual aggregate

 

 

0% Insured’s participation

 

(ii)           Comprehensive Automobile Insurance covering all owned, non-owned
and hired automobiles of Tenant including the loading and unloading of any
automobile with limits of liability not less than:

 

Bodily Injury and Property

 

$3,000,000 each person

 

 

 

Damage Liability

 

$3,000,000 each accident

 

(iii)          Physical Damage Insurance covering all additions, improvements
and alterations to the Premises which are beyond the building standard tenant
improvements provided by Landlord and all office furniture, trade fixtures,
office equipment, merchandise and all other items of Tenant’s property on the
Premises. Such insurance shall be written on an “all risks” of physical loss or
damage basis, for the full replacement cost value of the covered items and in
amounts that meet any coinsurance clauses of the policies of insurance.

 

Tenant shall, prior to the commencement of the Term, furnish to Landlord
certificates evidencing such coverage, on ACORD Form 27, which certificates
shall state that such insurance coverage may not be changed or canceled without
at least thirty (30) days’ prior written notice to Landlord and Tenant and shall
name Landlord and Landlord’s management agent as additional insureds.

 

During the Term of this Lease, Landlord shall secure and carry (a) a policy of
commercial general liability insurance covering Landlord on an occurrence basis
in an amount not less than $3,000,000 for claims based on bodily injury
(including death), personal injury and property damage relating to the Property
and the Land; and (b) a

 

29

--------------------------------------------------------------------------------


 

policy of property insurance covering the Property and the other improvements on
the Land for direct risk of physical loss, on an occurrence basis, in an amount
equal to the full replacement cost of the Property and other improvements on the
Land.

 

C.            Avoid Action Increasing Rates.

 

Tenant shall comply with all applicable laws and ordinances, all orders and
decrees of court and all requirements of other governmental authorities having
jurisdiction over the Building and of the applicable rating bureau, and shall
not, directly or indirectly, make any use of the Premises which may thereby be
prohibited or be dangerous to person or property or which may jeopardize any
insurance coverage or may increase the cost of insurance or require additional
insurance coverage. If by reason of the failure of Tenant to comply with the
provisions of this Paragraph 12C, (i) any insurance coverage is jeopardized
Landlord may, in addition to all other remedies which may be available to
Landlord, require Tenant to cease such use and if Tenant does not do so
promptly, Landlord may terminate this Lease or (ii) if insurance premiums are
increased, Landlord may require Tenant to make immediate payment of the
increased insurance premium.

 

13.           FIRE OR CASUALTY.

 

A. Paragraph 9 hereof notwithstanding, if the Premises or the access thereto
(which term for purposes of this Paragraph 13 shall include Office
Section corridors which provide access to the Premises, elevator or escalator
service to the Premises and the garage, at least one pedestrian entrance to the
Building which provides access to the elevators and such other access as shall
be necessary to permit Tenant to conduct its business in the Premises) shall be
damaged by fire or other casualty and if such damage is not of such a character
or magnitude as would result in Landlord having a right to terminate under this
Paragraph 13A, or if a right to terminate is available to either Landlord or
Tenant but no termination is exercised, Landlord shall, subject to building

 

30

--------------------------------------------------------------------------------


 

and zoning laws then applicable, repair and restore the Premises to
substantially the condition (exclusive of tenant improvements thereto to the
extent such tenants, including Tenant, are responsible therefor) thereof prior
to the casualty, and shall restore access to the Premises and Building systems
to the extent necessary to permit Tenant to operate its business in the
Premises, with reasonable promptness and subject to reasonable delays for
insurance adjustments and delays caused by matters beyond Landlord’s reasonable
control, but shall not be obligated to expend therefor an amount in excess of
the proceeds of insurance recovered with respect thereto plus the deductible
under Landlord’s insurance, provided that such limitations shall not apply to
the extent Landlord has not maintained all insurance required to be carried
hereunder and unless diligently pursued all claims against its insurer. Landlord
shall have the right to terminate this Lease by giving notice of Landlord’s
election so to do not later than “Landlord’s Restoration Notice Date” (as
hereinafter defined) in the following circumstances:

 

(a)           If damage from fire or other casualty to the Premises or access
thereto is such that the same cannot, in the ordinary course, reasonably be
expected to be repaired within two hundred seventy (270) days from the date of
damage and Landlord terminates the leases of all other similarly situated
tenants in space which is in the Tower in which the damaged space is located; or

 

(b)           If damage from fire or other casualty to a “Tower” (the Office
Section being comprised of four “Towers” known as One Copley Place, Two Copley
Place, Three Copley Place and Four Copley Place) in which all or a portion of
the Premises is located is such that the same cannot, in the ordinary course,
reasonably be expected to be repaired within two hundred seventy (270) days from
the date of damage and Landlord terminates the leases of all other similarly
situated tenants in space which is in the Tower in which the damaged space is
located (but Landlord’s right to terminate hereunder shall only apply to that
portion of the Premises which is located within the Tower damaged by such fire
or other casualty); or

 

31

--------------------------------------------------------------------------------


 

(c)           If Landlord determines to demolish all or substantially all of the
Building by reason of fire or other casualty; or

 

(d)           If damage to the Building from fire or other casualty is such that
the same cannot, in the ordinary course, reasonably be expected to be repaired
within one year from the date of damage and Landlord terminates the leases of
all other similarly situated tenants in space which is in the Tower in which the
damaged space is located.

 

Landlord shall notify Tenant no later than Landlord’s Restoration Notice Date of
the date by which Landlord reasonably estimates such repairs will be
substantially completed (the “Estimated Repair Completion Date”). Tenant shall
have the right to terminate this Lease by giving notice to Landlord of Tenant’s
election so to do in the following circumstances:

 

(1)           If only the Premises and/or the access thereto have been damaged
by fire-or-casualty and the Estimated Repair Construction Date is more than
three hundred sixty (360) days after the date of damage,

 

(2)           If the Premises and/or access thereto have not been damaged such
that clause (1) is applicable, but a Tower in which all or a portion of the
Premises is located has been damaged by fire or other casualty, the Estimated
Repair Completion Date is more than three hundred sixty (360) days from the date
of damage and such damage has a materially adverse effect on the business of
Tenant in the Premises (but Tenant’s right to terminate hereunder shall only
apply to that portion of the Premises which is located within the Tower damaged
by such fire or other casualty),

 

32

--------------------------------------------------------------------------------


 

(3)           If the Premises and/or access thereto or a Tower in which all or a
portion of the Premises is located have not been damaged such that clause (1) or
(2) is applicable, but the Building has been damaged by fire or other casualty,
the Estimated Repair Completion Date is more than three hundred sixty (360) days
from the date of damage and such damage has a materially adverse effect on the
business of Tenant in the Premises, or

 

(4)           If substantial completion of repairs actually takes thirty (30)
days longer than the Estimated Repair Completion Date and Tenant had the right
to terminate or would have had the right if Landlord had correctly stipulated
the Estimated Repair Completion Date (but Tenant’s right to terminate hereunder
shall only apply to that portion of the Premises which would have been the
subject of such a termination had Landlord correctly stipulated).

 

(5)           If substantial completion of repairs to the Premises and access
thereto sufficient for Tenant to conduct its business in the Premises occurs
more than three hundred sixty (360) days after the date of damage and Tenant
notifies Landlord of its intent to terminate within thirty (30) days after the
end of such 360 day period unless not later than the end of such thirty (30) day
period Landlord shall have so substantially completed such repairs, such
termination to be effective as of midnight on the thirtieth day after such 360
day period (but Tenant’s right to terminate hereunder shall only apply to that
portion of the Premises which would have been the subject of such a termination
had Landlord correctly stipulated).

 

In the event a party entitled to do so gives such termination notice, this Lease
shall terminate (with appropriate proration(s) of Rent being made for Tenant’s
use of any tenantable portion of the Premises after the date of such damage) as
of the date specified in such notice (but in no event sooner than thirty (30)
days after the date of such notice) with the same force and effect as if the
date specified were the Termination Date. Landlord shall have no liability to
Tenant, and except as specifically set forth above,

 

33

--------------------------------------------------------------------------------


 

Tenant shall not be entitled to terminate this Lease by virtue of any delays in
completion of such repairs and restoration. Further, in the event this Lease is
not terminated, Landlord shall not be obligated to restore any portion of the
Office Section or the Building outside of the Premises which is not necessary
for reasonable access to and egress from the Premises provided such failure to
restore does not interfere with Tenant’s ability legally to occupy the Premises
or to reconstruct the alterations, additions and improvements for which it is
responsible. Rent shall abate on those portions of the Premises as are, from
time to time, untenantable (“untenantable” meaning “not suitable for the normal
conduct of Tenant’s business”) as a result of such damage. For purposes hereof,
Landlord’s Restoration Notice Date shall be the date which is the earlier of
(i) thirty (30) days after Landlord has ascertained all information required by
Landlord to determine whether or not to terminate this Lease, including without
limitation the amount of insurance proceeds which are available to Landlord for
restoration and (ii) ninety (90) days after the date of such damage.

 

B.            Notwithstanding anything to the contrary herein set forth,
Landlord shall have no duty pursuant to this Paragraph 13 to repair or restore
any portion of the alterations, additions or improvements in the Premises or the
decorations thereto except to the extent that such alterations, additions,
improvements and decorations were provided by Landlord at the beginning of the
Term. If Tenant desires any other or additional repairs or restoration and if
Landlord consents thereto, the same shall be done at Tenant’s sole cost and
expense subject to all of the provisions of Paragraph 9 hereof. Tenant
acknowledges that Landlord shall be entitled to the full proceeds of any
insurance coverage, whether carried by Landlord or Tenant, for damage to
alterations, additions, improvements or decorations provided by Landlord either
directly or through an allowance to Tenant.

 

34

--------------------------------------------------------------------------------


 

14.           WAIVER OF CLAIMS - INDEMNIFICATION.

 

To the extent not prohibited by law, Landlord, its partners, its managing agent,
Landlord’s lessor, any mortgagee, the MTA and their respective officers, agents,
servants and employees shall not be liable for any damage either to person or
property or resulting from the loss of use thereof sustained by Tenant or by
other persons due to the Building or any part thereof or any appurtenances
thereof becoming out of repair, or due to the happening of any accident or event
in or about the Office Section, the Premises or the Building, or due to any act
or neglect of any tenant or occupant of the Office Section, the Building or of
any other person or entity. This provision shall apply particularly, but not
exclusively, to damage caused by gas, electricity, snow, frost, steam, sewage,
sewer gas or odors, fire, water, noise, vibration, fumes or by the bursting or
leaking of pipes, faucets, sprinklers, plumbing fixtures and windows, and shall
apply without distinction as to the person whose act or neglect was responsible
for the damage and whether the damage was due to any of the causes specifically
enumerated above or to some other cause of an entirely different kind. Tenant
further agrees that all personal property upon the Premises, or upon loading
docks, receiving and holding areas, or freight elevators of the Building shall
be at the risk of Tenant only, and that Landlord shall not be liable for any
loss or damage thereto or theft thereof. Without limitation of any other
provisions hereof, Tenant agrees to defined, protect, indemnify and save
harmless Landlord, Landlord’s lessor, any mortgagee and the MTA from and against
all liability to third parties which arose (or which were claimed to have
arisen) within the Premises. Nothing contained herein shall, however, excuse
landlord from its obligations regarding maintenance of the Building, as
contrasted with Landlord being released from liability for personal or property
damage arising from Landlord’s failure to maintain; nor shall this Paragraph
relieve Landlord from liability for its negligence except as provided in
Paragraph 12A or, but only to the extent liability therefor cannot be released
as a matter of law, the negligence of its agents, employees and contractors; nor
shall this Paragraph modify Landlord’s obligations with respect to failure of
services pursuant to Paragraph 8C of this Lease.

 

35

--------------------------------------------------------------------------------


 

Landlord agrees to defend, protect, indemnify and save harmless Tenant from and
against all liability to third parties which arose (or which is claimed to have
arisen) outside of the Premises.

 

15.           NONWAIVER.

 

No waiver of any provision of this Lease shall be implied by any failure of
either party to enforce any remedy on account of the violation of such
provision, even if such violation be continued or repeated subsequently, and no
express waiver shall affect any provision other than the one specified in such
waiver and that one only for the time and in the manner specifically stated. No
receipt of monies by Landlord from Tenant after the termination of this Lease
shall in any way alter the length of the Term or of Tenant’s right of possession
hereunder or after the giving of any notice shall reinstate, continue or extend
the Term or affect any notice given Tenant prior to the receipt of such monies,
it being agreed that after the service of notice or the commencement of a suit
or after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

 

16.           CONDEMNATION.

 

If the Property, the Building or any portion thereof shall be taken or condemned
by any competent authority for any public or quasi-public use or purpose (a
“taking”), Landlord shall have the right, exercisable at its sole discretion
within one hundred eighty (180) days of official notice of taking, to cancel
this Lease upon not less than ninety (90) days’ notice prior to the date of
cancellation designated in the notice provided Landlord terminates all other
leases of the Tower in which the Premises are located which are similarly
affected by such taking. No money or other consideration shall be payable by
Landlord to Tenant for the right of cancellation and Tenant shall have no right
to share in the condemnation award or in any judgment for damages caused by such
taking or change

 

36

--------------------------------------------------------------------------------


 

in configuration except for Tenant’s relocation expenses and costs of
improvements to the Premises.

 

17.           ASSIGNMENT AND SUBLETTING.

 

A.            Tenant shall not, without the prior written consent of Landlord
(which consent shall not be unreasonably withheld) (i) assign, convey or
mortgage this Lease or any interest hereunder, (ii) permit to occur or exist any
assignment of this Lease, or any lien upon Tenant’s interest, voluntarily or by
operation of law; (iii) sublet the Premises or any part thereof; or (iv) permit
the use of the Premises by any parties other than Tenant and its employees. Any
such action on the part of Tenant shall be void and of no effect. Landlord’s
consent to any assignment, subletting or transfer or Landlord’s election to
accept any assignee, subtenant or transferee as the tenant hereunder and to
collect rent from such assignee, subtenant or transferee shall not release
Tenant or any subsequent tenant from any covenant or obligation under this
Lease. Landlord’s consent to any assignment, subletting or transfer shall not
constitute a waiver of Landlord’s right to withhold its consent to any future
assignment, subletting, or transfer. Notwithstanding any contrary provision of
this Lease, Tenant shall have the right, without the prior consent of Landlord,
to assign this Lease and to sublet all or any portion of the leased Premises to
any person or entity (a) controlling, controlled by, or under common control
with Tenant, (b) acquiring all or substantially all of the assets of Tenant, or
(c) with or into which Tenant merges or consolidates and which succeeds in any
case to the business conducted by Tenant originally named herein so long as
(i) the principal purpose of such assignment or sublease is not the acquisition
of Tenant’s interest in this Lease, (ii) the assignment or sublet is not made to
circumvent the provisions of this Section 17A, and (iii) the assignee or
sublessee succeeds to Tenant’s business conducted within the Premises
immediately prior to such assignment or sublet.

 

B.            If Tenant requests or was obligated to request Landlord’s consent
to assign this Lease or sublet all or any portion of the Premises in addition to
withholding its

 

37

--------------------------------------------------------------------------------


 

consent, Landlord shall have the option, exercisable by written notice to Tenant
given within thirty (30) days after receipt of such request, to terminate this
Lease for the entire Premises, in the case of an assignment or subletting of the
whole, and for the portion of the Premises, in the case of a subletting of a
portion. If Landlord exercises its right to terminate, Tenant shall have the
right to rescind its request for consent and agree not to assign or sublet by
written notice of such rescission and agreement given to Landlord within five
(5) business days of the date on which Landlord notifies Tenant of Landlord’s
intent to terminate this Lease by reason of such request and in such event
Tenant shall be deemed not to have requested consent, no assignment or sublet
which would otherwise require consent shall occur and Landlord’s termination
notice shall be void and of no further force or effect. In the event that
Landlord exercises such right to terminate and Tenant does not timely exercise
its right to rescind, Landlord shall be entitled to recover possession of and
Tenant shall surrender the whole or such portion of the Premises on the later of
(i) the proposed date for possession by such assignee or subtenant, or
(ii) ninety (90) days after the date of Landlord’s notice of termination to
Tenant. In the event of termination in respect of a portion of the Premises, the
portion so eliminated shall be delivered to Landlord in good order and condition
and thereafter, to the extent necessary in landlord’s judgment, Landlord, at its
own cost and expense, may have access to and may make modification to the
Premises so as to make such portion a self-contained rental unit with access to
common areas, elevators and the like. Base Rent and Tenant’s Proportionate Share
shall be adjusted according to the extent of the Premises for which the Lease is
terminated. Without limitation of the rights of Landlord hereunder in respect
thereto, if there is any assignment of this Lease by Tenant or a subletting of
the whole of the Premises by Tenant at a rent which, in either case, exceeds the
rent payable hereunder by Tenant, or if there is a subletting of a portion of
the Premises by Tenant at a rent in excess of the subleased portion’s pro rata
share of the rent payable hereunder by Tenant, then Tenant shall pay to
Landlord, as additional rent, forthwith upon Tenant’s receipt of each
installment of any such excess rent, 50% of the full amount of any such excess
rent after deduction of Tenant’s costs in connection with such assignment or
sublet including, without limitation, attorneys’ fees, brokerage commissions and
modifications to the

 

38

--------------------------------------------------------------------------------


 

Premises. The provisions of this Paragraph shall apply to each and every
assignment of the Lease and each and every subletting of all or a portion of the
Premises with respect to which the consent of the Landlord is required. Each
request by Tenant for permission to assign this Lease or to sublet the whole or
any part of the Premises shall be accompanied by a warranty by Tenant as to the
amount of rent to be paid to Tenant by the proposed assignee or sublessee.
Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any consideration received in connection with such an assignment or subletting,
and shall have the right to make copies thereof. If the excess rent being paid
shall be found understated, Tenant shall within thirty (30) days after demand
pay the deficiency, and Landlord’s cost of such audit if understated by more
than five percent (5%) and if the amount paid is so understated more than once
during the Term by more than five percent (5%), Landlord shall have the right to
terminate this Lease upon thirty (30) days’ notice. For the purposes of this
Paragraph 17B, the term “rent” shall mean all Base Rent, Additional Rent or
other payments and/or consideration payable by one party to another related to
the use and occupancy of all or a portion of the Premises.

 

18.           SURRENDER OF POSSESSION.

 

Upon the expiration of the Term or upon the termination of Tenant’s right of
possession to all or a portion of the Premises, whether by lapse of time or at
the option of Landlord as herein provided, Tenant shall forthwith quietly and
peaceably surrender the Premises or portion thereof to Landlord in good order,
repair and condition, ordinary wear, damage by fire or other casualty, taking by
eminent domain or caused by Landlord, its agents, employees or contractors
excepted. Except as otherwise provided in this Lease, any interest of Tenant in
the alterations, improvements and additions to the Premises made or paid for by
Landlord or Tenant shall, without compensation to Tenant, become Landlord’s
property at the termination of this Lease by lapse of time or otherwise and such
alterations, improvements and additions shall be relinquished to Landlord in
good condition, ordinary wear, damage by fire or other casualty, taking by
eminent

 

39

--------------------------------------------------------------------------------


 

domain or caused by Landlord, its agents, employees or contractors excepted. Not
later than the termination of the Term or of Tenant’s right of possession Tenant
shall remove office furniture, trade fixtures, office equipment and all other
items of Tenant’s property on the Premises. Subject to Paragraph 12A above,
Tenant shall pay to Landlord upon demand the cost of repairing any damage to the
Premises and to the Building caused by any removal required hereunder. If Tenant
shall fail or refuse to remove any such property from the Premises, Landlord
shall, at Tenant’s expense, (i) remove the same or any part in any manner that
Landlord shall choose, repairing any damage to the Premises caused by such
removal, and (ii) store the same without incurring liability to Tenant or any
other person. If Tenant fails to pay Landlord’s cost relating to such removal,
storage and repair and claim such property within thirty (30) days of
termination, Tenant shall be conclusively presumed to have abandoned the same,
and title thereto shall thereupon pass to Landlord without any cost either by
set-off, credit, allowance or otherwise and Landlord may destroy or otherwise
dispose of the same, but such abandonment shall not affect Tenant’s obligations
with respect to the costs of removal, storage, repair, destruction and/or
disposition.

 

19.           HOLDING OVER.

 

In addition to performing all of Tenant’s other obligations hereunder, Tenant
shall pay to Landlord an amount as Rent equal to the greater of (i) the monthly
market rental rate for a term of not less than one (1) year for similar premises
in the Building without regard to concessions such as tenant improvement
allowance and free rent, if any, or (ii) the sum of one hundred fifty percent
(150%) of one-twelfth the Base Rent and one hundred fifty percent (150%) of
one-twelfth the Additional Rent paid by Tenant during the previous Calendar Year
herein provided, such amount to be paid monthly during each month or portion
thereof for which Tenant shall retain possession of the Premises or any part
thereof after the termination of the Term or of Tenant’s right of possession,
whether by lapse of time or otherwise, and also shall pay all damages sustained
by Landlord, whether direct or consequential, on account thereof. At the option
of Landlord, expressed

 

40

--------------------------------------------------------------------------------


 

in a written notice to Tenant and not otherwise, if such holding over continues
for more than thirty (30) days, such holding over shall constitute a renewal of
this Lease for a period of one year at such Base Rent and Additional Rent as
would be applicable for such year, and if Landlord does not so notify Tenant,
such holding over shall constitute the Tenant a tenant-at-will from month to
month. The provisions of this Paragraph 19 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.

 

20.           ESTOPPEL CERTIFICATE.

 

Tenant agrees that, from time to time upon not less than twenty (20) days’ prior
request by Landlord, Landlord’s lessor or any mortgagee, Tenant or Tenant’s duly
authorized representative having knowledge of the following facts will deliver
to Landlord a statement in writing certifying (i) that to Tenant’s knowledge
this Lease is unmodified and in full force and effect (or if there have been
modifications, a description of such modifications and that the Lease as
modified is in full force and effect); (ii) the dates to which Rent and other
charges have been paid; (iii) that Landlord is not in default under any
provision of this Lease, or, if in default, the nature thereof in detail;
(iv) that the Premises have been-delivered to Tenant by Landlord and accepted by
Tenant (or if not, the reason therefor); (v) that there are no proceedings
pending against Tenant which have been adversely decided and which would affect
Tenant’s obligations under this Lease (and if not correct, detail regarding such
proceeding); (vi) that Tenant has not made a claim against Landlord which has
not been resolved or satisfied (and if not, correct details regarding the same);
and (vii) such further matters as may be reasonably requested by Landlord, it
being intended that any such statement may be relied upon by any prospective
assignee of Landlord, any mortgagee or prospective mortgagee of the Building,
any prospective assignee of any such mortgagee, or any prospective and/or
subsequent purchaser or transferee of all or a part of Landlord’s interest in
the Property, the Office Section or the Building, or any other person having an
interest therein. Tenant shall execute and deliver whatever instruments may be
reasonably required for such

 

41

--------------------------------------------------------------------------------


 

purposes, and in the event Tenant fails so to do within twenty (20) days after
demand in writing, Tenant shall be considered in default under this Lease.

 

21.           SUBORDINATION.

 

This Lease and all rights of Tenant hereunder are subject and subordinate to the
mortgage which now encumbers the Property and to any and all renewals,
modifications, consolidations, replacements and extensions thereof, and to any
ground lease or similar instrument now against the Building. It is the intention
of the parties that this provision be self-operative and that no further
instrument shall be required to effect such subordination of this Lease other
than the non-disturbance agreements described below. Tenant shall, however, upon
demand at any time or times execute, acknowledge and deliver to Landlord, any
and all instruments that may be necessary or proper to subordinate this Lease
and all rights of Tenant hereunder to such mortgage or ground lease or to any
mortgage or ground lease which may hereafter encumber the Property or the
Building or to confirm or evidence such subordination and to confirm or evidence
Tenant’s agreement to attorn to the holder of any such mortgage or the ground
lessor under such ground lease, on condition with respect to mortgages other
than the mortgage which now encumbers the Property, that such holder or ground
lessor shall agree in such instrument (a “Non-Disturbance Agreement”) that such
holder or ground lessor for so long as Tenant is not in default of those terms,
covenants and conditions of this Lease, beyond applicable periods of notice and
grace, which are to be performed by Tenant (i) will not disturb Tenant’s
possession of the Premises or other rights under this Lease and (ii) will not
join in any foreclosure action or action to terminate the ground and (iii) will
recognize the Tenant as its tenant on the terms and conditions of this Lease in
the event of a foreclosure, deed in lieu of foreclosure or termination of a
ground lease, as applicable. Such Non-Disturbance Agreement shall further
provide, at the option of the mortgagee or ground lessor, that in the event any
proceedings are brought for the foreclosure of any mortgage with respect to
which a Non-Disturbance Agreement in Tenant’s favor is in effect or for the
termination of a ground lease with respect to which a Non-Disturbance

 

42

--------------------------------------------------------------------------------


 

Agreement in Tenant’s favor is in effect, Tenant will attorn, without any
deductions or set-offs whatsoever, to the purchaser upon any such foreclosure
sale or to such ground lessor if so requested to do by such purchaser or ground
lessor, and to recognize such purchaser or ground lessor as the Landlord under
this Lease. Landlord agrees to use reasonable efforts to cause the holder of the
existing mortgage on the Property to enter into such a Non-Disturbance Agreement
with Tenant, in such holder’s standard form, as promptly as reasonably possible.
For purposes of the foregoing, “reasonable efforts” shall mean: (a) Landlord
shall, not later than the date hereof, submit the then most current draft of
this Lease (or the execution copy of this Lease, as the case may be) to
Metropolitan Life Insurance Company (“Met”) with the request that Met promptly
review the Lease and enter into a Non-Disturbance Agreement in the form of
Non-Disturbance Agreement which Met has previously issued to tenants of the
Office Section with such modifications as Tenant may request, (b) at regular
intervals, Landlord shall renew its request to Met in the event a
Non-Disturbance Agreement has not then been issued and (c) in the event Met
indicates its unwillingness to issue a Non-Disturbance Agreement or that it is
unwilling to issue Non-Disturbance Agreement in the form requested by Tenant,
Landlord shall request that Met discuss any issues directly with Tenant and/or
its counsel. In all event, in attempting to obtain a Non-Disturbance Agreement
for the benefit of Tenant, Landlord will proceed with diligence and in good
faith. Tenant agrees to execute and deliver at any time and from time to time,
upon the request and at the expense of Landlord or of any holder of such
mortgage or of such purchaser and ground lessor, any instrument which, in the
sole reasonable judgment of such requesting party, may be necessary or
appropriate in any such foreclosure proceeding or termination or otherwise to
evidence such attornment by Tenant as described herein, on condition that such
party shall agree in such instrument that for so long as Tenant is not in
default of those terms, covenants and conditions of this Lease, beyond
applicable periods of notice and grace, which are to be performed by Tenant it
(x) will not disturb Tenant’s possession of the Premises or other rights under
this Lease and (y) will not join in any foreclosure action or action to
terminate the ground lease and (z) will recognize the Tenant as its tenant on
the terms and conditions of this Lease in the event of a foreclosure, deed in
lieu of

 

43

--------------------------------------------------------------------------------


 

foreclosure or termination of a ground lease, as applicable. Tenant further
waives the provisions of any statute or rule of law, now or hereafter in effect,
which may give or purport to give Tenant any right or election to terminate or
otherwise adversely affect this Lease or the obligations of Tenant hereunder in
the event any such foreclosure proceeding or termination is brought, prosecuted
or completed. Tenant and Landlord further agree that if so requested by any
mortgagee or ground lessor of Landlord, this Lease shall be made superior to any
such mortgage or ground lease and that they will execute such documents as may
be reasonably required by such mortgagee or ground lessor to effect the
superiority of this Lease to such mortgage or ground lease, provided such is in
form and substance-reasonably acceptable to Tenant.

 

22.           CERTAIN RIGHTS RESERVED BY LANDLORD.

 

Landlord shall have the following rights (but not obligations), each of which
Landlord may exercise without notice to Tenant and, except as provided in
Paragraph 14, without liability to Tenant for damage or injury to property,
person or business on account of the exercise thereof, and the exercise of any
such rights shall not be deemed to constitute an eviction or disturbance of
Tenant’s use or possession of the Premises and shall not give rise to any claim
for set-off or abatement of Rent:

 

(i)            To change the Building’s name or street address.

 

(ii)           To install, affix and maintain any and all signs on the exterior
and on the interior of the Building (including, but only if mandated by law,
within the Premises).

 

(iii)          To decorate or to make repairs, alterations, additions, or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises, and during the
continuance of any of said work, to temporarily close doors, entryways, public

 

44

--------------------------------------------------------------------------------


 

space and corridors in the Building and, upon not less than forty-eight (48)
hours’ advance notice (except in case of emergency), to interrupt or temporarily
suspend services or use of facilities, all without affecting any of Tenant’s
obligations hereunder, so long as the Premises are reasonably accessible and
usable. Landlord’s exercise of its rights hereunder shall be conducted at such
times and in such manner as to avoid unreasonable interference with Tenant’s use
and occupancy of the Premises. Any exercise of such rights within the Premises
(except for repairs) shall be subject to Tenant’s consent, which shall not be
unreasonably withheld, conditioned or delayed.

 

(iv)          To furnish door keys for the entry door(s) in the Premises at the
commencement of this Lease and to retain at all times, and to use in appropriate
instances, keys to all doors within and into the Premises. Tenant agrees to
purchase only from Landlord additional duplicate keys as required, to change no
locks, and not to affix locks on doors without the prior written consent of
Landlord, which consent shall not be unreasonably withheld. Upon the expiration
of the Term or of Tenant’s right of possession, Tenant shall return all keys to
Landlord and shall disclose to Landlord the combination of any safes, cabinets
or vaults left in the Premises.

 

(v)           To designate and approve all window coverings used in the
Building.

 

(vi)          To approve the weight, size and location of safes, vaults and
other heavy equipment and articles in and about the Premises and the Building so
as not to exceed the legal live load per square foot designated by the
structural engineers for the Building, and to require all such items and
furniture and similar items to be moved into or out of the Building and Premises
only at such reasonable times and in such manner as Landlord shall direct in
writing. Tenant shall not install or operate machinery or any mechanical devices
of a nature not directly related to

 

45

--------------------------------------------------------------------------------


 

Tenant’s ordinary use of the Premises without the prior written consent of
Landlord. Movements of Tenant’s property into or out of the Building or the
Premises and within the Building are entirely at the risk and responsibility of
Tenant, and Landlord reserves the right for security purposes on reasonable
notice to Tenant to require permits before allowing any property to be moved
into or out of the Building or the Premises.

 

(vii)         To establish reasonable security policies and other controls for
the purpose of regulating all property and packages, both personal and
otherwise, to be moved into or out of the Building and Premises and all persons
using the Building both during and after normal office hours.

 

(viii)        To regulate delivery and service of supplies and the usage of the
loading docks, receiving areas and freight elevators.

 

(ix)           To show the Premises to prospective tenants at reasonable times
within the last twelve (12) months of the Term.

 

(x)            To erect, use and maintain pipes, ducts, wiring and conduits, and
appurtenances thereto, in and through the Premises at reasonable locations, but
in no event may such installations reduce the usable square footage of the
Premises by more than a de minimus amount.

 

(xi)           To enter the Premises at any reasonable time upon reasonable
advance notice (except in case of emergency) to inspect the Premises.

 

23.           RULES AND REGULATIONS.

 

Tenant agrees to observe the rules and regulations for the Building attached
hereto as Exhibit C and made a part hereof. Landlord shall have the right from
time to time to

 

46

--------------------------------------------------------------------------------


 

prescribe additional reasonable rules and regulations of uniform applicability
which, in its judgment, may be desirable for the use, entry, operation and
management of the Premises, the Office Section and the Building, each of which
rules and regulations and any amendments thereto shall become a part of this
Lease. Tenant shall comply with all such rules and regulations; provided,
however, that such rules and regulations shall not contradict or abrogate any
right or privilege herein expressly granted to Tenant.

 

24.           LANDLORD’S REMEDIES.

 

If default shall be made in the payment of the Rent or any installment thereof
or in the payment of any other sum required to be paid by Tenant under this
Lease or under the terms of any other agreement between Landlord and Tenant and
such default shall continue for five (5) days after written notice to Tenant, or
if default shall be made in the observance or performance of any of the other
covenants or conditions in this Lease which Tenant is required to observe and
perform and such default shall continue for thirty (30) days after written
notice to Tenant (or such longer period of time as is necessary to cure if such
default is not reasonably curable within thirty (30) days but is curable
provided Tenant pursues such cure diligently to completion) or if a default
involves a hazardous condition and is not cured by Tenant immediately upon
written notice to Tenant, or if the interest of Tenant in this Lease shall be
levied on under execution or other legal process, or if any voluntary petition
in bankruptcy or for corporate reorganization or any similar relief shall be
filed by Tenant, or if any involuntary petition in bankruptcy shall be filed
against Tenant under any federal or state bankruptcy or insolvency act and shall
not have been dismissed within ninety (90) days from the filing thereof, or if a
receiver shall be appointed for Tenant or any of the property of Tenant by any
court and such receiver shall not have been dismissed within thirty (30) days
from the date of his appointment, or if Tenant shall make and assignment for the
benefit of creditors, or if Tenant shall admit in writing Tenant’s inability to
meet Tenant’s debts as they mature, then Landlord may treat the occurrence of
any one or more of the foregoing events as a breach of this Lease, and thereupon
at its option may, without notice or any

 

47

--------------------------------------------------------------------------------


 

demand of any kind to Tenant or any other person, have any one or more of the
following described remedies in addition to all other rights and remedies
provided at law or in equity or elsewhere herein:

 

(i)            Landlord may terminate this Lease and the Term created hereby and
shall give Tenant written notice of Landlord’s election to do so and the
effective date thereof (the “Effective Date”), in which event Landlord may
forthwith repossess the Premises in accordance with applicable laws and shall be
entitled to recover, forthwith, in addition to any other sums or damages for
which Tenant may be liable to Landlord (including without limitation amounts
then due or thereafter due with respect to periods prior to the Effective Date),

 

(a)           as liquidated damages, a sum of money equal to the amount by which
the present value (such present value to be computed on the basis of a per annum
discount rate equal to seven percent (7%) per annum) of the Rent and other sums
to become due under this Lease for all or a part of the period from the
Effective Date to the Termination Date exceeds the present value of the fair
market rental value of the Premises, after deduction from the present value of
such fair market rental value of all reasonably anticipated expenses of
reletting. Should the present value of the fair market rental value of the
Premises, after deduction of all anticipated reasonable expenses of reletting,
for the balance of the Term exceed the present value of the Rent provided to be
paid by Tenant for the balance of the Term, Landlord shall have no obligation to
pay to Tenant the excess or any part thereof or to credit such excess or any
part thereof against any other sums or damages for which Tenant may be liable to
Landlord.

 

(b)           a sum of money equal to the sum of (x) the present value (computed
as aforesaid) of that portion of the Rent related (on a per square

 

48

--------------------------------------------------------------------------------


 

foot, proportionate basis) to such portion of the Premises that has been relet
by Landlord after the termination of this Lease (but during a period which would
have been within the Term but for such termination by reason of a Tenant
default) to the extent amounts to be credited (as described below) to Base Rent
and Operating Expenses, from amounts paid by the tenant to whom such portion of
the Premises has been relet, is less than the Rent and Additional Rent which
would have been paid by Tenant (during such period) with respect to such portion
of the Premises had this Lease not been so terminated plus (y) from time to time
as the same become due, all Rent and other sums to become due under this Lease,
other than Rent accelerated and paid pursuant to clause (x). In the event
Landlord elects the remedy under this subparagraph (b) and relets The Premises
(but Landlord shall be under no obligation to relet, except as required by law)
or any part thereof for the account of Tenant, the rents from any such reletting
before crediting as set forth in clause (x) shall be first applied to the
payment of reasonable and actual expenses of reentry, redecoration, repair and
alterations and the expenses of reletting and the excess or residue remaining
shall then be applied to the payment of Rent and other sums in this Lease
provided to be paid by Tenant and not theretofore paid by acceleration or
otherwise, and any such excess or residue shall operate only as an off setting
credit against the amount of Rent and other sums then due and owing and to the
extent any excess or residue is still remaining shall, at Landlord’s option,
either be refunded to Tenant to the extent of amounts paid as a result of
acceleration under this subparagraph (b) or be applied as an offsetting credit
against Rent and other sums thereafter becoming due and payable hereunder;
provided that in no event shall Tenant be entitled to a credit on its
indebtedness to Landlord or refunds of amounts accelerated in excess of the
aggregate of the amount paid (by reason of acceleration under this subparagraph
(b)) or payable by Tenant for the period for which the credit to Tenant is being

 

49

--------------------------------------------------------------------------------


 

determined, had no default occurred. Any such reletting by Landlord from time to
time (which may be for a term extending beyond the Term of this Lease), shall be
upon such terms as Landlord in Landlord’s reasonable discretion shall determine,
but Landlord shall not be required to accept any tenant offered by Tenant or to
observe any instructions given by Tenant relative to such reletting. Also, in
any such case, Landlord may change the locks or other entry devices of the
Premises and make repairs, alterations and additions in or to the Premises and
redecorate same to the extent deemed by Landlord necessary or desirable, and
Tenant shall upon written demand pay the cost thereof together with Landlord’s
reasonable and actual expenses of reletting, including without limitation,
brokerage commissions payable to Landlord’s agent or to others. No such reentry,
repossession, repairs, alterations, additions or reletting shall operate to
release Tenant in whole or in part from any of Tenant’s obligations hereunder,
and Landlord may, at any time and from time to time, sue and recover judgment
for any deficiencies from time to time remaining after the application from time
to time of the proceeds of any such reletting.

 

(ii)           Landlord, without thereby waiving such default, may cure the same
for the account and at the expense of Tenant, if not cured by Tenant within
applicable notice and cure periods but without notice in a case of emergency, as
determined by Landlord in its sole discretion, or in case of correction of a
dangerous or hazardous condition, and in any other case if such default
continues after ten (10) days from the date of the giving by Landlord to Tenant
of written notice of such default or of intention to cure. Bills for any expense
incurred by Landlord in connection with any such performance by Landlord shall
be for the account of Tenant, and shall be due and payable in accordance with
the terms of said bills, and if not paid when due, the amounts thereof shall
become immediately due and payable as Additional Rent under this Lease.

 

50

--------------------------------------------------------------------------------


 

25.           EXPENSES OF ENFORCEMENT.

 

Tenant shall pay upon demand all Landlord’s costs, charges and expenses
including the fees and out-of-pocket expenses of counsel, agents and others
retained by Landlord incurred in enforcing Tenant’s obligations hereunder or
incurred by Landlord in any litigation, negotiation or transaction in which
Tenant causes Landlord without Landlord’s fault to become involved or concerned.

 

Landlord shall pay upon demand all Tenant’s costs, charges and expenses
including the fees and out-of-pocket expenses of counsel, agents and others
retained by Tenant incurred in enforcing Landlord’s obligations hereunder or
incurred by Tenant in any litigation, negotiation or transaction in which
Landlord causes Tenant without Tenant’s fault to become involved or concerned.

 

26.           COVENANT OF QUIET ENJOYMENT.

 

Landlord covenants that Tenant, provided Tenant is not in default beyond
applicable notice and cure periods, shall, during the Term, peaceably and
quietly have, hold and enjoy the Premises subject to the terms, covenants,
conditions, provisions and agreements hereof, without hindrance or ejection by
any persons lawfully claiming by, through or under Landlord, the foregoing
covenant of quiet enjoyment being in lieu of any other covenant, expressed or
implied.

 

27.           INTENTIONALLY OMITTED.

 

28.           REAL ESTATE BROKER.

 

The Tenant represents that Tenant has dealt with (and only with) the Broker
specified in Paragraph 1 hereof as broker in connection with this Lease, and
that insofar as Tenant knows, no other broker negotiated this Lease or is
entitled to any commission

 

51

--------------------------------------------------------------------------------


 

in connection therewith. Tenant agrees to indemnify, defend and hold harmless
Landlord its employees and agents from and against any claims made by any broker
or finder making such claim by reason of a relationship with Tenant, other than
the Broker, for a commission or fee in connection with this Lease or any
sublease hereunder (but nothing herein shall be construed as permitting any such
sublease) provided that Landlord has not in fact retained such broker or finder.
Landlord shall pay the commission or fee due to the Broker.

 

The Landlord represents that Landlord has dealt with (and only with) the Broker
specified in Paragraph 1 hereof as broker in connection with this Lease, and
that insofar as Landlord knows, no other broker negotiated this Lease or is
entitled to any commission in connection therewith. Landlord agrees to
indemnify, defend and hold harmless Tenant its employees and agents from and
against any claims made by any broker or finder except as provided in the
immediately preceding grammatical paragraph for a commission or fee in
connection with this Lease or any sublease hereunder, but nothing herein shall
be construed as permitting any such sublease, provided that Tenant has not in
fact retained such broker or finder.

 

29.           UNDERLYING LEASES.

 

Landlord is the lessee of the air rights premises within which the Building is
constructed pursuant to that certain Sublease (the “Sublease”) dated
September 1, 1982 by and between a predecessor of Urban Investment and
Development Co. (“Urban”), as lessor. Urban is the lessee of said air rights
premises and other adjacent air rights premises which collectively are referred
to as Copley Place, pursuant to that certain Amended and Restated Lease (the
“Underlying Lease”) dated January 31, 1980 by and between Urban and the
Massachusetts Turnpike Authority (“MTA”), as lessor.

 

Landlord hereby gives notice to Tenant that it supports the Affirmative Action
and Resident Preference goals set forth in Paragraph 6 of Schedule D to the
Underlying Lease

 

52

--------------------------------------------------------------------------------


 

and in Attachment C to the City of Boston’s Urban Development Action Grant
application for Copley Place, and encourages Tenant to pursue such goals in
Tenant’s own employment practices. In connection with hiring to fill permanent
jobs at the Premises, Tenant shall not discriminate against any employee or
applicant for employment because of race, color, religious creed, national
origin, age or sex. Tenant shall comply to the extent applicable, with Title VII
of the U.S. Civil Rights Act and M.G.L. c.151B with respect to employment at the
Premises.

 

30.           NOTICE TO MORTGAGEE AND GROUND LESSOR.

 

After receiving notice from any person, firm or other entity that it holds a
mortgage which includes the Premises, the Building or the Office Section as part
of the mortgaged premises, or that it is the ground lessor under a ground lease
(which term shall include the Underlying Lease and the Sublease) with Landlord,
as ground lessee, which includes the Premises, the Building or the Office
Section as part of the demised premises, no notice of default from Tenant to
Landlord shall be effective unless and until a copy of the same is given to such
holder or ground lessor, and the curing of any of Landlord’s defaults by such
holder or ground lessor shall be treated as performance by Landlord. Such holder
or ground lessor shall be given such reasonable time as may be necessary to
effect such cure or as otherwise agreed by Tenant and mortgagee. For the
purposes of Paragraph 21, this Paragraph 30, Paragraph 31 and Paragraph 34, the
term “mortgage” includes a mortgage on a leasehold interest of Landlord (but not
one on Tenant’s leasehold interest).

 

31.           ASSIGNMENT OF RENTS.

 

With reference to any assignment by Landlord of Landlord’s interest in this
Lease, or the rents payable hereunder, conditional in nature or otherwise, which
assignment is made to the holder of a mortgage or ground lease (which term shall
include the

 

53

--------------------------------------------------------------------------------


 

Underlying Lease and the Sublease) on property which includes the Premises, the
Building or the Office Section, Tenant agrees:

 

(i)            that the execution thereof by Landlord, and the acceptance
thereof by the holder of such mortgage, or the ground lessor, shall never be
treated as an assumption by such holder or ground lessor of any of the
obligations of Landlord hereunder, unless such holder, or ground lessor, shall,
by notice sent to Tenant, specifically otherwise elect; and

 

(ii)           that, except as aforesaid, such holder or ground lessor shall be
treated as having assumed Landlord’s obligations hereunder only upon a
foreclosure of such holder’s mortgage and the taking of possession of the
Premises, or in the case of a ground lessor, the assumption of Landlord’s
position hereunder by such ground lessor. In no event shall the acquisition of
title to the Building and the land on which the same is located by a purchaser
which, simultaneously therewith, leases the entire Building or such land back to
the seller thereof be treated as an assumption, by operation of law or
otherwise, of Landlord’s obligations hereunder, but Tenant shall look solely to
such seller-lessee, and its successors from time to time in title, for
performance of Landlord’s obligations hereunder. In any such event, this Lease
shall be subject and subordinate to the lease to such seller provided such
purchaser enters into an agreement with Tenant whereby purchaser agrees to
recognize Tenant as its tenant on the terms and conditions of this Lease in the
event of a termination of the lease with the seller-lessee. For all purposes,
such seller-lessee, and its successors in title, shall be the landlord hereunder
unless and until Landlord’s position shall have been assumed by such
purchaser-lessor.

 

54

--------------------------------------------------------------------------------


 

32.           PERSONAL PROPERTY TAXES.

 

Tenant shall pay all taxes which may be lawfully charged, assessed, or imposed
upon all fixtures and equipment of every type owned by Tenant and also upon all
personal property in the Premises, and Tenant shall pay all license fees which
may lawfully be imposed upon the business of Tenant conducted upon the Premises.

 

33.           MISCELLANEOUS.

 

A.            Rights Cumulative. All rights and remedies of Landlord under this
Lease shall be cumulative and none shall exclude any other rights and remedies
allowed by law.

 

B.            Interest. All payments becoming due under this Lease and remaining
unpaid for a period of ten (10) days after when due shall bear interest from the
date originally due until paid at the rate of the greater of (i) twelve percent
(12%) per annum or (ii) two percent (2%) per annum above the prime rate of
interest charged from time to time by The First National Bank of Boston (but in
no event at a rate which is more than the highest rate which is at the time
lawful in the Commonwealth of Massachusetts).

 

C.            Terms. The necessary grammatical changes required to make the
provisions hereof apply either to corporations or partnerships or individuals,
men or women, as the case may require, shall in all cases be assumed as though
in each case fully expressed.

 

D.            Binding Effect. Each of the provisions of this Lease shall extend
to and shall, as the case may require, bind or inure to the benefit not only of
Landlord and of Tenant, but also of their respective successors or assigns,
provided this clause shall not permit any assignment by Tenant contrary to the
provisions of Paragraph 17 hereof. All indemnities, covenants and agreements of
Tenant contained herein shall inure to the benefit of Landlord’s agents and
employees.

 

55

--------------------------------------------------------------------------------


 

E.             Lease Contains All Terms. All of the representations and
obligations of Landlord are contained herein and in the Exhibits attached
hereto, and no modification, waiver or amendment of this Lease or of any of its
conditions or provisions shall be binding upon Landlord or Tenant unless in
writing signed by the party against whom such waiver is claimed or by a duly
authorized agent of Landlord or Tenant empowered by a written authority signed
by Landlord or Tenant.

 

F.             Delivery for Examination. Submission of this Lease for
examination shall not bind Landlord in any manner, and no lease or obligations
of Landlord shall arise until this instrument is signed by both Landlord and
Tenant and delivery is made to each.

 

G.            No Air Rights. No rights to any view or to light or air over any
property, whether belonging to Landlord or any other person, are granted to
Tenant by this Lease.

 

H.            Kitchen Equipment. Tenant shall have the right to install
microwaves, coffee machines and refrigerators in convenience kitchens for the
use of employees and business invitees, but shall have no right to vent to the
outside and all such installations shall be in compliance with applicable codes
and regulations.

 

I.              Intentionally Omitted.

 

J.             Transfer of Landlord’s Interest. Tenant acknowledges that
Landlord has the right to transfer its interest in the Premises, the Office
Section and the Building and in this Lease, and Tenant agrees that in the event
of any such transfer Landlord shall automatically be released from all liability
under this Lease provided the transferee assumes in writing all of the
transferor’s liability under this Lease (and shall be release from liability in
any event to the extent the transferee agrees to be liable therefor) and Tenant
agrees to look solely to such transferee for the performance of Landlord’s
obligations hereunder. Tenant further acknowledges that Landlord may assign its
interest

 

56

--------------------------------------------------------------------------------


 

in this Lease to a mortgage lender as additional security and agrees that such
an assignment shall not release Landlord from its obligations hereunder and that
Tenant shall continue to look to Landlord for the performance of its obligations
hereunder.

 

K.            Landlord’s Title. Landlord’s title is and always shall be
paramount to the title of Tenant. Nothing herein contained shall empower Tenant
to commit or engage in any act which can, shall or may encumber the title of
Landlord.

 

L.             Prohibition Against Recording. This Lease shall not be recorded
by Tenant or by anyone acting through, under or on behalf of Tenant, and the
recording thereof in violation of this provision shall make this Lease null and
void at Landlord’s election. At Tenant’s request, Landlord agrees to execute a
Notice of Lease in recordable form for recording with the Suffolk County
Registry of Deeds.

 

M.           Captions. The captions of paragraphs and subparagraphs are for
convenience only and shall not be deemed to limit, construe, affect or alter the
meaning of such paragraphs or subparagraphs.

 

N.            Covenants and Conditions. All of the covenants of Tenant hereunder
shall be deemed and construed to be “conditions”, if Landlord so elects, as well
as “covenants” as though the words specifically expressing or importing
covenants and conditions were used in each separate instance.

 

O.            Only Landlord/Tenant Relationship. Nothing contained in this Lease
shall be deemed or construed by the parties hereto or by any third party to
create the relationship of principal and agent, partnership, joint venturer or
any association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any act of the parties
hereto shall be deemed to create any relationship between Landlord and Tenant
other than the relationship of landlord and tenant.

 

57

--------------------------------------------------------------------------------


 

P.             Application of Payments. Landlord shall have the right to apply
payments received from Tenant pursuant to this Lease (regardless of Tenant’s
designation of such payments) to satisfy any obligations of Tenant hereunder, in
such order and amounts as Landlord in its sole discretion may elect.

 

Q.            Definition of Landlord. All indemnities, covenants and agreements
of Tenant contained herein which inure to the benefit of Landlord shall be
construed to also inure to the benefit of Landlord’s agents and employees.

 

R.            Time of Essence. Time is of the essence of this Lease and each of
its provisions.

 

S.             Governing Law. Interpretation of this Lease shall be governed by
the law of the Commonwealth of Massachusetts.

 

T.            Partial Invalidity. If any term, provision or condition contained
in this Lease shall, to any extent, be invalid or unenforceable, the remainder
of this Lease (or the application of such term, provision or condition to
persons or circumstances other than those in respect of which it is invalid or
unenforceable) shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

 

U.            Size of Premises. Landlord and Tenant agree that the size of the
Premises is as set forth in the Basic Data under Paragraph I of this Lease.

 

34.           NOTICES.

 

All notices to be given under this Lease shall be in writing and either hand
delivered; delivered by reputable overnight courier, delivery acknowledged by
recipient;

 

58

--------------------------------------------------------------------------------


 

or deposited in the United States mail, certified or registered mail with return
receipt requested, postage prepaid, addressed as follows:

 

A.            If to Landlord:

 

c/o Overseas Management, Inc.

Two Copley Place, Suite 100

Boston, Massachusetts 02116-6502

Attn: Building Manager

 

with copies to:

 

Urban Retail Properties

Suite 1300

900 North Michigan Avenue

Chicago, Illinois 60611-1575

Attn: Law Department

 

or to such other person or such other address designated by notice sent by
Landlord or Tenant, and as provided in Paragraph 30 of this Lease.

 

B.            If to Tenant:

 

Addressed to Tenant at Tenant’s present address, and after occupancy of the
Premises by Tenant, at 200 Clarendon Street, Boston, Massachusetts 02116, Attn:
Richard Bartony with a copy to General Counsel at the same address or to such
other address as is designated by Tenant in a notice to Landlord.

 

with copies to:

 

Testa, Hurwitz & Thibeault, LLP

125 High Street, High Street Tower

Boston, MA 02110

Attn: Real Estate Department

 

Notice by mail shall be deemed to have been given as of the date of mailing as
aforesaid, but for purposes of computing the period during which a party
may cure notice shall be deemed to have been given three (3) business days after
mailing provided the

 

59

--------------------------------------------------------------------------------


 

same is actually delivered. Notice by hand delivery or reputable overnight
courier shall be deemed to have been given at the time of delivery.

 

35.           LIMITATION ON LANDLORD’S LIABILITY.

 

It is expressly understood and agreed by Tenant that none of Landlord’s
covenants, undertakings or agreements are made or intended as personal
covenants, undertakings or agreements by Landlord or its partners, and any
liability for damage or breach or nonperformance by Landlord shall be
collectible only out of Landlord’s interest in the Property and in the proceeds
of any insurance policies carried by Landlord and no personal liability is
assumed by, nor at any time may be asserted against, Landlord or its partners or
any of its or their directors, officers, agents, employees, legal
representatives, successors or assigns, all such liability, if any, being
expressly waived and released by Tenant. The provisions of this Paragraph 35
shall expressly be applicable to and inure to the benefit of Landlord’s
successors and assigns. In no event shall Landlord or its constituent partners
be liable for any incidental or consequential damages in connection with its
obligations under, or any action taken by Landlord or its constituent partners
in connection with, this Lease. In no event shall Tenant or its constituent
partners be liable for any incidental or consequential damages in connection
with its obligations under, or any action taken by Tenant or its constituent
partners in connection with, this Lease.

 

36.           LANDLORD’S DESIGNATED AGENT.

 

It is expressly understood and agreed by Tenant that the provisions of this
Lease may be enforced on behalf of Landlord by an agent designated by Landlord
for such purpose, and such enforcement shall be equally effective whether in the
name of Landlord or such agent.

 

60

--------------------------------------------------------------------------------


 

37.           PARKING.

 

Tenant shall have the right during the Term to use up to eighteen (18)
non-reserved parking spaces in the garage located within and serving the
Property, subject to payment by Tenant for such use at the prevailing rate
therefor charged by the operator of the garage from time to time (which as of
the date of this Lease is $285 per month per space); provided, however, at
Landlord’s option, all or some of Tenant’s parking may be relocated to the
Dartmouth Street Garage in the property adjacent to the Building and located on
Dartmouth Street, in which event, the payment due for use of such relocated l
spaces shall be at the prevailing rate charged therefor by the operator of the
Dartmouth Street Garage. In the event of non-payment of parking charges due
hereunder by the Tenant, Landlord shall have the right to terminate Tenant’s
rights with respect to parking without any obligation to reinstate such right to
parking in the event Tenant attempts to resume payment for parking.

 

38.           SIGNAGE.

 

Tenant shall have the right to install in the lobby, of each floor on which
Premises is located building standard signage, at Tenant’s sole cost and
expense. Landlord shall, at its expense, provide building standard signage,
naming the Tenant and its location, on building directories located in the Sky
Lobby and in the lobby of One Copley Place.

 

39.           CONSTRUCTION ALLOWANCE.

 

The sum which is the lesser of (a) the amount spent by Tenant on its “Qualified
Costs” incurred in construction of the Premises as certified to Landlord by
Tenant and, as to construction, wiring and cabling costs, by Tenant’s Architect
and (b) an amount (Landlord’s Base Allowance”) equal to $2,513,600 shall be paid
by the Landlord as the Landlord’s contribution toward Tenant’s Work (as defined
in the Work Letter). Such amount shall be due and payable by Landlord as
described in the Work Letter. For

 

61

--------------------------------------------------------------------------------


 

purposes hereof, “Qualified Costs” shall mean actual out-of-pocket costs for
(a) preparation of drawings and other expenses incurred in connection with
initial construction, including without limitation permit fees and costs of
labor and materials, (c) construction of the Premises in accordance with the
Working Drawings (as defined in the Work Letter), (d) wiring and cabling in the
Premises and (e) architectural, engineering and other professional fees relating
to construction of the Premises.

 

In the event Qualified Costs are less than the Landlord’s Base Allowance,
Landlord shall allow Tenant a credit against Rent in an amount equal to the
difference between such amounts. Such credit shall be applied pro rata over the
term of this Lease.

 

40.           EXTENSION OPTION.

 

A.            Tenant shall have the right to extend the Term of this Lease for
one (1) additional five (5) year period, such right of Tenant to be conditioned
upon this Lease at the time of election being in full force and effect and
Tenant not then being in default under this Lease beyond any applicable notice
and cure period, such extension period to commence upon the expiration of the
original Term of this Lease.

 

B.            Tenant’s right of extension shall be exercised, if at all, by
written notice to Landlord given at least twelve (12) months prior to the
expiration of the original Term of this Lease. If a notice is given in
compliance with the provisions hereof, this Lease shall, thereupon, be extended,
subject to the terms of this paragraph, without the need for any further
instrument to be executed (but either party shall execute such a confirmatory
instrument upon the request of the other); and if no such notice is given,
Tenant’s right of extension shall be null and void. All of the terms, conditions
and provisions of this Lease shall be applicable to any extension of the Term
hereof, as if the termination date of the extension period were the date
originally set forth herein for the expiration of the Term, except that (i) the
exercised right of extension shall be of no further force or effect, so that
there shall be no further right of extension with respect thereto, (ii) the Base
Rent during

 

62

--------------------------------------------------------------------------------


 

the extension period shall be the “Fair Market Rent” (as hereinafter defined)
and (iii) the Base Year shall be the calendar year in which the extension Term
begins.

 

C.            “Fair Market Rent” shall mean the rent for Class A office space in
the Back Bay area similar in size, condition of building, and services provided
for a term of five (5) years as of the date the extension is to commence,
(i) without taking into account actual improvements (regardless of who paid for
such improvements), or the cost of demolition of the space, and (ii) taking into
account the Base Year and the magnitude of free rent, if any, buildout
allowance, if any, and other market tenant inducements which would be offered to
new tenants but are not being offered to Tenant and (iii) taking into account
the brokerage commissions, if any, to be paid in connection with the renewal and
compared to the market commission for 5-year leases.

 

D.            Within fifteen (15) days after exercise of the extension right,
but not earlier than fifteen (15) months prior to the expiration of the original
Term, Landlord shall provide Tenant with its quotation of the “Fair Market Rent”
as of the first day of the extension period. If within thirty (30) days of
having received Landlord’s quotation, Tenant shall not have notified Landlord of
its objection to Landlord’s quotation and of Tenant’s calculation of Fair Market
Rent, the “Fair Market Rent” quoted by Landlord shall be the new Base Rent. If
Tenant so notifies Landlord, the parties shall discuss the matter in good faith
for thirty (30) days after Tenant’s notice. If within forty-five (45) days of
having received Tenant’s notice the parties have not agreed in writing, then,
Landlord and Tenant shall, during a period of forty-five (45) days, attempt to
agree on an arbitrator not affiliated with either party (and if they are unable
to do so, either party may request that the President of the American
Arbitration Association in Boston choose an arbitrator (as promptly as possible)
meeting the criteria of the second to last sentence of this grammatical
paragraph). Such arbitrator shall have a period of thirty (30) days to pick
either Landlord’s quotation of “Fair Market Rent” or Tenant’s determination of
“Fair Market Rent” as the “Fair Market Rent” hereunder. Such arbitrator shall
have at least ten (10) years’ experience in the valuation and appraisal of
office rents real estate in the

 

63

--------------------------------------------------------------------------------


 

Greater Boston area. “Fair Market Rent” so determined by the arbitrator shall be
the new Base Rent and shall be binding on the parties.

 

The expenses of the arbitrator shall be borne equally by the Landlord and the
Tenant.

 

41.           EXPANSION OPTION: RIGHT OF FIRST OFFER.

 

A.            Provided that Tenant is not in default under this Lease beyond any
applicable notice and cure period at the time of exercise of such option, Tenant
shall have the option to expand the Premises to include the approximately 20,084
rentable square feet of space on the third floor of Two Copley Place shown on
Exhibit E attached hereto and made apart hereof, currently occupied by The
United States Census Bureau (the “Bureau”) (such space hereinafter referred to
as “Expansion Space”) by providing notice of the exercise of this expansion
option (hereinafter, “Tenant’s Expansion Notice”) to the Landlord not later than
the first to occur of (i) thirty (30) days after the Landlord’s notice to Tenant
of the availability of the Expansion Space setting forth the date of
availability to the best of Landlord’s knowledge and (ii) September 1, 2002.
Such expansion shall be effective (notwithstanding the date of anticipated
availability) on the date (the “Expansion Date”) on which Landlord delivers the
Expansion Space to Tenant in broom clean condition, free of all occupants, but
in no event prior to the first to occur of (x) the date the Landlord indicated
to Tenant as to the anticipated availability date or (y) September 1, 2003 if
Tenant received no notice from Landlord and timely provided Tenant’s Expansion
Notice on or prior to September 1, 2002; provided, however, if the Expansion
Date would or is anticipated to occur later than December 1, 2003 pursuant to
the foregoing, Tenant shall have the right to withdraw Tenant’s Expansion Notice
by notice to the Landlord given not more than thirty (30) days after the earlier
of the date on which Landlord in good faith notifies Tenant that the Expansion
Space will not be available on or before December 1, 2003, or December 1, 2003.
In the event that Tenant shall fail timely to give Tenant’s Expansion Notice to
Landlord as aforesaid, all obligations of

 

64

--------------------------------------------------------------------------------


 

Landlord pursuant to this Paragraph shall terminate and be of no further force
and effect and Landlord shall be free to enter into any agreement(s) respecting
the Expansion Space with any other party or parties whatsoever on such terms as
Landlord may elect. Landlord represents that no other party holds any prior
rights to lease the Expansion Space from and after October 1, 2003. In the event
that Tenant shall give Tenant’s Expansion Notice to Landlord as aforesaid and
does not withdraw such notice pursuant hereto, then notwithstanding anything to
the contrary contained in this Lease, as of the Expansion Date (except as
otherwise provided below):

 

(i)            The Premises shall be deemed to include the Expansion Space, with
the result that all references in this Lease to the “Premises” (except for
references to such term in this Paragraph) shall for periods from and after the
Expansion Date be and be deemed to be, for all purposes hereunder, references to
the Premises and the Expansion Space;

 

(ii)           Base Rent for the Expansion Space shall be the Fair Market Rent.
“Fair Market Rent” for purposes of this Paragraph 41 shall mean the rent for
Class A office space in the Back Bay area similar in size, condition of building
and services provided for a term of four (4) years as of the Expansion Date,
(i) without taking into account actual improvements (regardless of who paid for
such improvements), or the cost of demolition of the space, and (ii) taking into
account the Base Year and the magnitude of free rent, if any, buildout
allowance, if any, and other market tenant inducements, if any, otherwise
included in rents being quoted, and (iii) taking into account the brokerage
commissions, if any, to be paid in connection with the renewal and compared to
the market commission for 5-year leases. In this connection, within fifteen (15)
days after Tenant has given Tenant’s Expansion Notice, Landlord shall provide
Tenant with its quotation of the “Fair Market Rent” as of the Expansion Date. If
within thirty (30) days of having received Landlord’s quotation, Tenant shall
not have notified Landlord of its objection to Landlord’s quotation and of
Tenant’s calculation of

 

65

--------------------------------------------------------------------------------


 

Fair Market Rent, the “Fair Market Rent” quoted by Landlord shall be the
increase to the Base Rent. If Tenant so notifies Landlord, the parties shall
discuss the matter in good faith for thirty (30) days after Tenant’s notice. If
within forty-five (45) days of having received Tenant’s notice the parties have
not agreed in writing, then, Landlord and Tenant shall, during a period of
forty-five (45) days, attempt to agree on an arbitrator not affiliated with
either party (and if they are unable to do so, either party may request that the
President of the American Arbitration Association in Boston choose an arbitrator
(as promptly as possible) meeting the criteria of the second to last sentence of
this grammatical paragraph). Such arbitrator shall have a period of thirty (30)
days to pick either Landlord’s quotation of “Fair Market Rent” or Tenant’s
determination of “Fair Market Rent” as the “Fair Market Rent” hereunder. Such
arbitrator shall have at least ten (10) years’ experience in the valuation and
appraisal of office rents peal estate in the Greater Boston area. “Fair Market
Rent” so determined by the arbitrator shall be the increase in the Base Rent and
shall be binding on the parties.

 

The expenses of the arbitrator shall be borne equally by the Landlord and the
Tenant.

 

(iii)          Tenant shall accept the Expansion Space in “AS IS, WHERE LOCATED”
condition except Landlord shall deliver the same in a broom clean condition,
free of all occupants, and all work necessary to prepare the Expansion Space for
Tenant’s occupancy shall be performed by Tenant pursuant to plans and
specifications therefor prepared by Tenant and subject to Landlord’s prior
written approval (such approval not to be unreasonably withheld, conditioned or
delayed), all at Tenant’s sole cost and expense; and

 

(iv)          Tenant’s Proportionate Share shall be increased proportionately
totake into account the additional floor area of the Expansion Space. In the
year in which the Expansion Space is delivered, Tenant’s Proportionate Share
shall be

 

66

--------------------------------------------------------------------------------


 

proportionately allocated between the period prior to and the period subsequent
to the delivery of the Expansion Space.

 

B. Replaced in 2nd Amendment

 

67

--------------------------------------------------------------------------------


 

C. Replaced in 2nd Amendment

 

68

--------------------------------------------------------------------------------


 

42.           SATELLITE DISH: GENERATOR.

 

Notwithstanding anything to the contrary in this Lease, Landlord hereby agrees
that at any time during the term of this Lease, Tenant shall have the right to
install, (a) on the roof of the Building in a location mutually agreed upon by
Landlord and Tenant, a satellite communications dish, not more than five
(5) feet in diameter, and related equipment, and (b) in a location mutually
agreeable to Landlord and Tenant (at least one reasonable location to be
proposed by Landlord) a generator (such satellite communications dish and
related equipment and/or such generator referred to herein collectively as
“Equipment”). If Tenant shall install Equipment, Tenant shall do so at its own
cost and expense and in accordance with all applicable laws, rules and
regulations. In this connection, prior to any such installation or operation,
Tenant shall obtain, at Tenant’s sole cost and expense, all permits, licenses,
approvals and the like required under applicable law for the same. Tenant shall
defend, indemnify and hold Landlord harmless from and against any claims, costs
or expenses incurred by Landlord as a result of such installation by Tenant. If
Tenant shall install Equipment, Tenant shall be responsible for the maintenance
and repair thereof and for any maintenance, repair or replacement of the roof,
roofing system or other Building component occasioned by such installation
and/or other maintenance and repair of Equipment, all at Tenant’s sole cost and
expense. Any and all Equipment shall at all times remain the property of Tenant
and shall not be deemed a fixture or accession to the demised premises and/or
the Building. Any and all Equipment may be removed by Tenant at any time, and
must be removed by Tenant prior to termination or expiration of the Term of this
Lease; provided that Tenant shall repair any and all damage to the demised
premises and/or the Building caused by such removal.

 

69

--------------------------------------------------------------------------------


 

43.           COMPETITIVE USES.

 

Landlord agrees that during the Term of this Lease, Landlord shall not lease
space within Tower One to State Street Bank, Brown Brothers Harriman or Chase
Manhattan Bank for use in the business of transfer agency, mutual, funds
administration, foreign exchange, securities lending or custody fund accounting;
provided, however, if at anytime during the Term, the general unemployment rate
in Massachusetts equals eight percent (8%) as measured by the Federal Bureau of
Labor Statistics or the state agency charged with producing such statistics for
state purposes, this restriction shall thereafter be of no further force or
effect.

 

[Signatures on next page]

 

70

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

LANDLORD:

 

 

 

COPLEY PLACE ASSOCIATES, LLC,

 

a Delaware limited liability company

 

 

 

By:

Overseas Management, Inc.,

 

 

a Delaware corporation,

 

 

Managing Agent

 

 

 

 

By:

/s/ Paul C. Grant

 

 

 

 

Paul C. Grant

 

 

 

Its:

VP & GM

 

 

 

 

TENANT:

 

 

 

INVESTORS BANK & TRUST COMPANY,

 

a Massachusetts trust company

 

 

 

By:

/s/ Kevin J. Sheehan

 

 

 

Kevin J. Sheehan

 

 

President and Chief Executive Officer

 

71

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE is made and entered into as of the 4th day of
August, 2000 by and between COPLEY PLACE ASSOCIATES, LLC, a Delaware limited
liability company (the “Landlord”), and INVESTORS BANK & TRUST COMPANY, a
Massachusetts trust company (the “Tenant”).

 

Reference is made to the following:

 

A.                                   That certain lease dated as of August 2,
1999 by and between Landlord, as the “Landlord” therein named, and Tenant, as
the “Tenant” therein named (the “Lease”), relative to premises consisting of
approximately 28,784 rentable square feet of space on the Sixth Floor of One
Copley Place, Boston, Suffolk County, Massachusetts, designated as Area B in the
Lease, and approximately 34,116 rentable square feet of space on the Seventh
Floor of One Copley Place, designated at Area A in the Lease, as more
particularly described in the Lease (collectively, from the Area B Commencement
Date, the “Premises”); and

 

B.                                     The size of the Premises has decreased
from that set forth in the Lease by reason of the requirement of law that a
common corridor be constructed within the area on the Sixth Floor originally
constituting a part of the Premises; and

 

C.                                     The parties now wish to amend the Lease
as hereinafter set forth to modify the Lease as to the area constituting the
Premises as well as the Rent and other provisions affected by the change in such
area.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Landlord and Tenant hereby
agree as follows:

 

1.                                       Effective as of April 1, 2000 (the
“Area B Rent Commencement Date”), the Lease is hereby amended to reduce the
portion of the Premises designated as Area B in the Lease from 28,724 rentable
square feet to 28,592 rentable square feet and Exhibit A-2 of the Lease is
amended by deleting Exhibit A-2 in its entirety and replacing it with Exhibit A
to this First Amendment to Lease,

 

2.                                       From and after the Area B Rent
Commencement Date, Paragraph 1 of the Lease is hereby amended by deleting the
section thereof captioned “Base Rent”, and substituting the following words and
figures therefor:

 

“Base Rent:

From the Area A Rent Commencement Date through the date immediately preceding
the Area B

 

--------------------------------------------------------------------------------


 

 

Rent Commencement Date, at the race of One Million Three Hundred Thousand Eight
Hundred Six and no/100 Dollars ($1,398,756.00) per annum in equal monthly
installments of One Hundred Sixteen Thousand Seven Hundred Thirty-Three and
83/100 Dollars ($116,563.00) (computed on the basis of $41.00 per rentable
square foot per annum on 34,116 rentable square feet of space); from the Area B
Rent Commencement Date through the day prior to the fifth (5th) anniversary of
the Area B Rent Commencement Date, at the rate of Two Million Five Hundred
Seventy-One Thousand Twenty-Eight and no/100 Dollars (52,571,028.00) per annum,
in equal monthly installments of Two Hundred Fourteen Thousand Two Hundred
Fifty-Two and 33/100 Dollars ($5214,252.33) (computed on the basis of $41.00 per
rentable square foot per annum on 62,708 rentable square feet of space); and
from the fifth (5th) anniversary of the Area B Rent Commencement Date through
October 30, 2007 at the rate of Two Million Seven Hundred Fifty-Nine Thousand
One Hundred Fifty-Two and no/100 Dollars ($52,759,152.00) per annum, in equal
monthly installments of Two Hundred Twenty-Nine Thousand Nine Hundred
Twenty-Nine and 33/100 Dollars ($229,929.33) (computed on the basis of $44.00
per rentable square foot per annum on 62,708 rentable square feet of space).
(See Paragraph 4)”

 

3.                                       Paragraph 1 of the Lease is hereby
amended by deleting the section thereof captioned “Tenant’s Proportionate
Share”, and substituting the following words and figures therefor:

 

“Tenant’s Proportionate Share:

With respect to the portion of Operating Expenses payable with respect to the
period from the Area A Rent Commencement Date through the day immediately
preceding the Area B Rent Commencement Date, 4.2499% (computed on the basis of
95% occupancy) and thereafter 7.812% (computed on the basis of 95% occupancy)
subject to adjustment as provided in Paragraph 41 hereof.”

 

--------------------------------------------------------------------------------


 

4.                                       Any term contained in this First
Amendment to Lease having an initial capital letter and not otherwise herein
defined shall have the meaning assigned to it in the Lease.

 

5.                                       The Lease, as hereby amended, is
ratified and confirmed and remains in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
as of the date first above written.

 

 

LANDLORD:

 

 

 

COPLEY PLACE ASSOCIATES, LLC,

 

a Delaware limited liability company

 

 

 

By:

Overseas Management, Inc.,

 

 

a Delaware corporation,

 

 

Managing Agent

 

 

 

 

By:

/s/ Paul C. Grant

 

 

 

 

Paul C. Grant

 

 

 

Its Vice President and

 

 

 

General Manager

 

 

 

 

 

TENANT:

 

 

 

INVESTORS BANK & TRUST

 

COMPANY, a Massachusetts trust company

 

 

 

By:

/s/ Kevin J. Sheehan

 

 

 

Kevin J. Sheehan

 

 

President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE is made and entered into as of the 24 day of May,
2001 by and between COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability
company (the “Landlord”), and INVESTORS BANK & TRUST COMPANY, a Massachusetts
trust company (the “Tenant”).

 

Reference is made to the following:

 

A.                                   That certain lease dated as of August 2,
1999 by and between Landlord, as the “Landlord” therein named, and Tenant, as
the “Tenant” therein named, as amended by a First Amendment to Lease dated
August 4th, 2000 (the lease as so amended, the “Lease”), relative to premises
consisting of approximately 28,592 rentable square feet of space on the Sixth
Floor of One Copley Place, Boston, Suffolk County, Massachusetts, designated as
Area B in the Lease, and approximately 34,116 rentable square feet of space on
the Seventh Floor of One Copley Place, designated at Area A in the Lease, as
more particularly described in the Lease (collectively, from the Area B
Commencement Date, the “Premises”); and

 

B.                                     Pursuant to its right of first offer set
forth in the Lease, Tenant has agreed to add to the Premises demised under the
Lease, the Fourth Floor and Fifth Floor of One Copley Place consisting of,
respectively, 44,072 rentable square feet and 43,489 rentable square feet,
referred to herein as the “4/5 Space”, such Fourth Floor space and such Fifth
Floor space being shown on Exhibit “Floor 4” and Exhibit “Floor 5”,
respectively, both such Exhibits being attached hereto and made a part hereof;
and

 

C.                                     The parties now wish to amend the Lease
as hereinafter set forth to modify the Lease as to the area constituting the
Premises as well as the Rent and other provisions affected by the change in such
area and to make certain other modifications to the Lease as are hereinbelow set
forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease and otherwise agree as follows:

 

1.                                       To amend the Lease to add to the
Premises the 4/5 Space so that the first sentence under the caption “Premises”
in Paragraph 1 of the Lease shall read in its entirety as follows:

 

“Premises:

 

From the Area A Commencement Date through the day immediately preceding the Area
B Commencement Date, that portion of the Office

 

--------------------------------------------------------------------------------


 

 

 

Section designated on the plan attached hereto as  Exhibit A-1 and commonly
described as approximately 34,116 rentable square feet, consisting of the
seventh (7th) floor of One Copley Place (“Area A”). From the Area B Commencement
Date, Area A and that portion of the Office Section designated on the plan
attached hereto as Exhibit A-2 (“Area B”) and commonly described as
approximately 28,592 rentable square feet, consisting of a portion of the sixth
(6th) floor of One Copley Place. From the Area C and D Delivery Date (as defined
below) Area A, Area B, and that portion of the Office Section designated on the
plans attached hereto as Exhibit A-3 (“Area C”) and commonly described as
approximately 43,489 rentable square feet, consisting of the entire fifth (5th)
floor of One Copley Place and that portion of the Office Section designated on
the plans attached hereto as Exhibit A-4 (“Area D”) and commonly described as
approximately 44,072 rentable square feet, consisting of the entire fourth (4th)
floor of One Copley Place

 

and Exhibit A of the Lease is amended by adding thereto as Exhibit A-4 and
Exhibit A-3, respectively, Exhibit Floor 4 and Exhibit Floor 5 to this Second
Amendment to Lease. In addition, by reason of the Tenant having added Area C and
Area D to the Premises, Paragraphs 41B and 41C of the Lease are deleted
therefrom and of no further force or effect and a new Paragraph 41B and a new
Paragraph 41C are added to the Lease and shall read in their entirety as
follows:

 

“B.                               The current tenant of the 3rd floor of One
Copley Place is The Massachusetts Registry of Motor Vehicles (the “Registry”)
whose current lease expires on July 31, 2001. Tenant acknowledges that the
Registry may holdover in such space notwithstanding the termination of its
Lease. Tenant further acknowledges that the Registry may enter into a new lease
for the 3rd floor of One Copley Place or for the 3rd floor of One Copley Place
and for all or part of the 1st and/or 2nd floors of One Copley Place.

 

If the Registry has not renewed or extended its lease for the 3rd floor space in
whole or entered into a new lease or an amendment of itsexisting lease with
respect to the 3rd floor of One Copley Place (which amendment or new lease may
include all or a portion of the 1st and 2nd floors of One Copley Place),
provided Tenant is not, at the time Landlord proposes to enter into a new lease
which includes the 3rd floor of One Copley Place with a third party, in default
of Tenant’s obligations under

 

2

--------------------------------------------------------------------------------


 

this Lease beyond applicable periods of notice and grace, Landlord shall not
enter into such third-party lease which includes space on the 3rd floor of One
Copley Place until Landlord first offers in writing (the “RFR Notice”) to lease
the space which includes such 3rd floor space (the spaceso offered referred to
herein as the RFR Space) to Tenant on the terms and conditions contained in a
letter of intent (a “LOI”) executed by anunrelated third party which desires to
lease such space. Without limiting the generality of the foregoing, in the event
the RFR Space includes space on floors of One Copley Place other than the 3rd
floor, Tenant’s rights hereunder shall only be exercisable if Tenant agrees to
lease all of the RFR Space subject to the other conditions of this subparagraph
B.

 

If Tenant has the rights referred to in the preceding grammatical paragraph, (x)
Landlord shall deliver a copy of the LOI to Tenant with the RFR. Notice and (y)
Tenant shall have the right to lease the RFR Space on the terms and conditions
set forth in the LOI, which right Tenant may exercise by giving written notice
to Landlord within ten (10) business days of receiving the RFR Notice from
Landlord; provided, however, if Tenant fails to exercise such right, Landlord
shall be free to lease the RPR Space according to the terms and conditions of
the LOI and such other terms that are not materially inconsistent with, or more
favorable than, the terms and conditions of the LOI, but if Landlord fails to
consummate such a lease of the RPR Space with the proposed tenant under the LOI,
Tenant shall again have a right of first refusal to lease all or any portion of
the 3rd floor of One Copley Place in accordance with and subject to the
provisions of this Section (that is, the procedures of the first sentence of
this Section shall again be invoked and Tenant’s rights shall be subject to the
Registry continuing to occupy the space by reason of holdover, amendment of
lease or new lease whether there was an intervening aborted attempt to lease to
a third party as described above).

 

In the event the Tenant fails to exercise the aforesaid right and space which
was part of the RPR Space on the 3rd floor of One Copley Place is subsequently
leased to a third party or parties (such third party or third parties being
referred to herein as the ‘The Successor Tenant(s)”) and such of the RFR Space
as was so leased is thereafter available for lease (in whole or in part) during
the term of this Lease, the Tenant shall again have the rights with respect to
the such space as RFR Space as are set forth in the first two grammatical
paragraphs of this subparagraph B (with the designation “Registry” being
replaced in clause (ii) of this sentence with “The Successor Tenant(s)” in such
grammatical paragraphs, it being theintention that such rights subject to the
limitations on such rights and particularly subject to the right of the Landlord
to make any kind of occupancy agreement with The Successor Tenant(s) as Landlord
in its sole discretion determines without interference by the Tenant. Thus, as
is the

 

3

--------------------------------------------------------------------------------


 

case with occupancy by the Registry, the Tenant shall have no right hereunder as
to any part of the 3rd floor of One Copley Place which The Successor Tenant(s)
continues to occupy after the date on which its then current lease of all or a
portion of the 3rd floor of One Copley Place would otherwise terminate incident
to a renegotiation of the then-current lease(s) or an extension of the then
current lease(s) or a re-leasing to The Successor Tenant(s) of the 3rd floor of
One Copley Place, or a part thereof, and Landlord expressly negates any
implication that it has any responsibility to the Tenant to assure that all or
any portion of the 3rd floor of One Copley Place becomes available to Tenant
hereunder by terminating the tenancy of a then tenant.

 

If Tenant validly exercises its right to lease the RFR Space, it shall be added
to the Premises, effective as of the date (the “RFR Space Effective Date”) which
is the later to occur of the date set forth in Landlord’s notice or, if the
Registry holds over, the date on which the Registry vacates all or that portion
of the RFR Space occupied by the Registry, on the terms and conditions specified
in the RFR Notice and otherwise on the terms and conditions of this Lease,
modified as necessary to make the same consistent with the RFR Notice.

 

In the event that Tenant shall exercise Tenant’s right to add the RFR Space to
the Premises, as of the RFR Space Effective Date:

 

(i)                                     the Premises shall be deemed to include
the RFR Space, with the result that all references in this Lease to the
“Premises” (except for references to such term in this Paragraph) shall
thereafter be and be deemed to be, for all purposes hereunder, references to the
Premises and such space except to the extent such references are necessarily
modified or impacted by the terms of the RHR Notice;

 

(ii)                                  Tenant shall accept the RFR Space in “AS
IS, WHERELOCATED” condition except Landlord shall deliver the same in a broom
clean condition, free of all occupants, and all work necessary to prepare the
RFR I Space for Tenant’s occupancy shall be performed by Tenant pursuant to
plans and specifications therefor prepared by Tenant and subject to Landlord’s
prior written approval (such approval not to be unreasonably withheld,
conditioned or delayed), all at Tenant’s sole cost and expense but,
notwithstanding the foregoing, Landlord shall, at itsexpense, make such
modifications, if any, as are necessary to bring the atrium wall adjacent to the
space into compliance with the state building and fire codes; and

 

(iii)                               Tenant’s Proportionate Share shall be
increased to take into account the additional floor area of the RFR Space in a
manner consistent

 

4

--------------------------------------------------------------------------------


 

with the RFR Notice. In the year in which the RFR Space is delivered, Tenant’s
Proportionate Share applicable to the RFR Space shall be proportionately
allocated between the period prior to and the period subsequent to the delivery
of the RPR Space.

 

If Tenant timely exercises its rights hereunder so that all or a part of: the
3rd. floor of One Copley Place becomes a part of the Premises under this Lease
but the 2nd floor of One Copley Place is not a part of the Premises under this
Lease, and Landlord subsequently determines to make all or a portion of the 2nd
floor of One Copley Place available for lease, as of the date on which the lease
of the current tenant of such space expires or is terminated (as the case may
be) which Landlord reasonably and in good faith estimates will be not be less
than three (3) years prior to the end of the then Term of this Lease, to third
parties other than the then tenant(s) by reason of such tenant not having (x)
renewed or extended its Lease for the 2nd floor space in whole or in part or (y)
entered into a new lease or an amendment of its existing lease with respect to
the 2nd floor of One CopleyPlace), and provided Tenant is not then in default of
its obligations under this Lease beyond applicable periods of notice and grace,
Landlord shall promptly notify (the “RFO I Notice”) Tenant of the terms under
which it intends to offer the space on the 2nd floor of One Copley Place which
will no longer be leased to the such tenant (the “RFO I Space”) and the date as
of which Landlord estimates the RFO I Space will be available and Tenant shall
have the right, by notice to Landlord given within thirty (30) days after
receipt of Landlord’s notice by Tenant to add such space to the Premises,
effective as of the date (the “RFO I Effective Date”) which is the later to
occur of the date set forth in Landlord’s notice or, if the then tenant holds
over, the date on which the then tenant vacates the RFO I Space, on the terms
and conditions specified in Landlord’s notice and otherwise on the terms and
conditions of this Lease.

 

In the event that Tenant shall exercise Tenant’s right to add the RFO I Space to
the Premises, as of the RFO I Effective Date:

 

(i)                                     the Premises shall be deemed to include
the RFO I Space, with the result that all references in this Lease to the
“Premises” (except for references to such term in this Paragraph) shall
thereafter be and be deemed to be, for all purposes hereunder, references to the
Premises and such space; except to the extent such references are necessarily
modified or impacted by the terms of the RFO I Notice;

 

(ii)                                  Tenant shall accept the RFO I Space in “AS
IS, WHERE LOCATED” condition except Landlord shall deliver the same in a broom
clean condition, free of all occupants, and all work necessary to prepare the
RFO I Space for Tenant’s occupancy shall be performed by Tenant

 

5

--------------------------------------------------------------------------------


 

pursuant to plans and specifications therefor prepared by Tenant and subject to
Landlord’s prior written approval (such approval not to be unreasonably
withheld, conditioned or delayed), all at Tenant’s sole cost and expense but,
notwithstanding the foregoing, Landlord shall at its expense, make such
modifications, if any, as are necessary to bring the atrium wall adjacent to the
space into compliance with the state building and fire codes; and

 

(iii)                               Tenant’s Proportionate Share shall be
increased proportionately to take into account the additional floor area of the
RFO I Space in a manner consistent with the RFO I Notice. In the year in which
the RFO I Space is delivered, Tenant’s Proportionate Share applicable to the RFO
I Space shall be proportionately allocated between the period prior to and the
period subsequent to the delivery of the RFO I Space.

 

In the event the Tenant fails to exercise the aforesaid right and (i) Landlord
has failed to enter into a lease of the RFO I Space within.sixty (60) days of
the RFO I Notice or (ii) after the RFO I Space is subsequently leased to a third
party or parties and the RFO II Space is thereafter available for lease in whole
or in part during the term of this Lease, the Tenant shall again have the rights
with respect to all or such portion of the RFO I Space as are set forth in the
two grammatical paragraphs immediately preceding this grammatical paragraph, it
being the intention hereof that such rights shall be subject to the limitations
on such rights and particularly the right of the Landlord to make any kind of
occupancy agreement with the then tenant(s) as Landlord in its sole discretion
determines without interference by the Tenant. Thus, the Tenant shall have no
right hereunder if the then tenant continues to occupy all or any part of the
2nd floor of One Copley Place after the date on which its then current lease of
all of a, portion of the 2nd floor of One Copley Place would otherwise terminate
incident to a renegotiation of the then current lease(s) or an extension of the
then current lease(s) or a re-leasing to the then tenant of all or a portion of
the 2nd floor of One Copley Place, and Landlord expressly negates any
implication that it has any responsibility to the Tenant to assure that all or
any portion of the 2nd floor of One Copley Place becomes available to Tenant
hereunder by terminating the tenancy of the then tenant.

 

If Tenant does not exercise the right to lease such space and thereafter
Landlord proposes to lease such space to a third party on terms which vary from
those contained in Landlord’s notice, Landlord shall again, and before leasing
such space to another party, offer the space to Tenant in written notice upon
such varied terms and Tenant shall have thirty (30) days after receipt of such
notice to add such space to the Premises on such varied terms.

 

6

--------------------------------------------------------------------------------


 

If Tenant timely exercises its rights hereunder so that all or a part of the 2nd
floor of One Copley Place becomes a part of the Premises under this Lease but
the 1st floor of One Copley Place is not a part of the Premises under this
Lease, and Landlord subsequently determines to make all or a portion of the 1st
floor of One Copley Place available for lease, as of the date on which the lease
of the current tenant of such space expires or is terminated (as the case may
be) which Landlord reasonably and in good faith estimates will be not be less
than three (3) years prior to the endof the then Term of this Lease, to third
parties other than the then tenant(s) by reason of such tenant not having (x)
renewed or extended its lease for the 1st floor space in whole or in part or (y)
entered into a new lease or anamendment of its existing lease with respect to
the 1st floor of One Copley Place), the three grammatical paragraphs immediately
preceding this grammatical paragraph shall be changed, mutatis mutandis, so that
Tenant shall have the same rights with respect to such 1st floor space as are
described in the foregoing provisions of this subparagraph B with respect to RFO
I Space, subject to the same limitations and conditions, and without limiting
the generality of the foregoing, references to “2nd floor of One Copley Place”
shall be read as references to the “1st floor of One Copley Place” and
references to “RFO I Space” shall be read as references to “RFO II Space.”

 

If the RFR Effective Date, the RFO I Effective Date or the RFO II Effective
Date, as applicable, has not occurred within sixty (60) days after the delivery
date set forth in the applicable Landlord’s notice, Tenant shall have the right
to terminate its obligations with respect to the space which would otherwise
become a part of the Premises pursuant to Tenant’s notice given in response to
the RFR Notice, the RFO I Notice or the RFO II Notice, as applicable by notice
to the Landlord given RFO II not more than ten (10) days after the expiration of
such sixty (60) day period. Landlord agrees that in the event it becomes aware
that the current tenant of the RFR Space, the RFO I Space or the RFO II Space
may holdover in such space beyond the date specified as the delivery date in the
applicable Landlord’s notice, Landlord shall, if Tenant has exercised its rights
to add such space to the Premises, promptly notify Tenant of the same and shall
provide regular updates to Tenant as to the status of the holdover tenant and
that date on which it intends to vacate the applicable space.

 

2.                                       Paragraph 1 of the Lease is hereby
further amended as follows:

 

(a)                                  Ninety (90) days after the Area C and D
Delivery Date (the “Area C and D Rent Commencement Date”), the section thereof
captioned “Base Rent” shall read in its entirety as follows:

 

7

--------------------------------------------------------------------------------

 


 

“Base Rent:                                                           (i) From
the Area A Rent Commencement Date through the date immediately preceding the
Area B Rent Commencement Date, at the rate of One Million Three Hundred Thousand
Eight Hundred Six and no/100 Dollars ($1,398,756.00) per annum, in equal monthly
installments of One Hundred Sixteen Thousand Seven Hundred Thirty-Three and
83/100 Dollars ($116,563.00) (computed on the basis of $41.00 per rentable
square foot per annum on 34,116 rentable square feet of space); (ii) from the
Area B Rent Commencement Date through the day prior to the Area C and D Rent
Commencement Date, at the rate of Two Million Five Hundred Seventy-One Thousand
Twenty-Eight and no/100 Dollars ($2,571,028.00) per annum, in equal monthly
installments of Two Hundred Fourteen Thousand Two Hundred Fifty-Two and 33/100
Dollars ($214,252.33) (computed on the basis of $41.00 per rentable square foot
per annum on 62,708 rentable square feet of space); (iii) from the Area C and D
Rent Commencement Date through the day prior to the fifth (5th) anniversary of
the Area B Rent Commencement Date, at a rate equal to the sum of Six Million
Eight Hundred Sixty-One Thousand Five Hundred Seventeen and no/100 Dollars
($6,861,517.00) per annum, in equal monthly installments of Five Hundred
Seventy-One Thousand Seven Hundred Ninety-Three and 08/100. Dollars
($571,793.08) (computed on the basis of $41.00 per rentable square foot per
annum on 62,708 rentable square feet of space in Area A and Area B, collectively
and $49.00 per rentable foot on 87,561 rentable square feet of space in Area C
and Area D, collectively; and (iv) from the fifth (5th) anniversary of the Area
B Rent Commencement Date through October 30,2007, at the rate of Seven Million
Forty-Nine Thousand Six Hundred Forty-One and no/100 Dollars ($7,049,641.00) per
annum, in equal monthly installments of Five Hundred Eighty-Seven Thousand Four
Hundred Seventy and O8/100 Dollars ($587,470.08) (computed on the basis of
$44.00 per rentable square foot per annum on 62,708 rentable square feet of
space in Area A and Area B, collectively and $49.00 per rentable

 

8

--------------------------------------------------------------------------------


 

foot on 87,561 rentable square feet of space in Area C and Area D, collectively.
(See Paragraph 4)”

 

(b)           The section thereof captioned “Tenant’s Proportionate Share’’
shall read in its entirety as follows:

 

“Tenant’s Proportionate Share:         With respect to the portion of Operating
Expenses payable with respect to Area A and Area B, collectively, (i) for the
period from the Area A Rent Commencement Date through the day immediately
preceding the Area B Rent Commencement Date, 4.2499% (computed on the basis of
95% occupancy) and thereafter, 7.812% (the “Area A/B Proportionate Share”), and
with respect to the portion of Operating Expenses payable with respect to Area C
and Area D commencing on the Area C and D Rent Commencement Date, collectively,
10.908% (the “Area C/D Proportionate Share”), such percentages having been
computed based on 95% occupancy of the Building and being subject to adjustment
as provided in Paragraph 41 hereof.”

 

(c)           The section thereof captioned “Base Year” shall read in its
entirety as follows:

 

“Base Year:                                           As to Area A and Area B,
the Calendar Year 1999 and as to Area C and Area D, the Calendar Year 2001.”

 

(d)           The section thereof captioned “Base Year Operating Expenses” shall
read in its entirety as follows:

 

“Base Year Operating Expenses:       As to Area A and Aiea B, the amount of
Operating Expenses incurred with respect to Calendar Year 1999 (the “A/B
Operating Expense Base”) and as to Area C and Area D, the amount of Operating
Expenses incurred with respect to Calendar Year 2001 (the “C/D Operating Expense
Base”).”

 

3.             Paragraph 5B of the Lease, Expense Adjustment, is hereby amended
so that the first sentence thereof shall read as follows:

 

“Tenant shall pay to Landlord or Landlord’s agent as Additional Rent, an amount
(“Expense Adjustment Amount”) equal to the sum of (i) the Area

 

9

--------------------------------------------------------------------------------


 

A/B Proportionate Share (as defined in Paragraph 1 of this Lease) of the amount
by which Operating Expenses incurred with respect to each Calendar Year exceeds
A/B Operating Expense Base (as defined in Paragraph 1 of this Lease) plus
(ii) for and with respect to all periods from and after the Area C and D Rent
Commencement Date, the Area C/D Proportionate Share (as defined in Paragraph 1
of this Lease) of the amount by which Operating Expenses incurred with respect
to each Calendar Year exceeds C/D Operating Expenses (as defined in Paragraph I
of this Lease). With respect to any Calendar Year within which Areas A, B, C
and/or D are added to the Premises, Tenant’s Expense Adjustment Amount shall be
prorated based on the portion of such Calendar Year that such space is a part of
the Premises.”

 

4.             Area C and Area D shall be delivered on April 1, 2002 (the
“Scheduled Area C and D Delivery Date”) in an “AS IS, WHERE LOCATED” condition
except Landlord shall deliver the same in a broom clean condition, free of all
occupants and furniture and excess equipment associated with the data center
currently in the 4/5 Space removed but, notwithstanding the foregoing, Landlord
shall, at its expense, make such modifications as are necessary to bring the
atrium wall adjacent to the space into compliance with the state building and
fire codes with all mechanical and electrical systems in good working order. In
the event that Area C and/or Area D is not delivered to Tenant in the condition
required pursuant to this Section 4 on the Scheduled Area C and D Delivery Date,
then the provisions of Section 3.A of the Lease shall apply thereto except that
the phrase “Area C” shall be substituted for “Area A”, the phrase “Area D” shall
be substituted for “Area B”, the phrase “Scheduled Area C and D Delivery Date”
shall be substituted for the phrase “Area A Commencement Date”, the phrase
“Scheduled Area C and D Delivery Date” shall be substituted for the phrase “Area
B Commencement Date”, the phrase “Area C and D Rent Commencement Date” shall be
substituted for the phrase “Area A Rent Commencement Date”, the phrase “Area C
and D Rent Commencement Date” shall be substituted for the phrase “Area B Rent
Commencement Date”, the date “April 15, 2002” shall be substituted for
“January 15, 2000”, the date “April 16, 2002” shall be substituted for
“January 16, 2000”, the date “April 30, 2002” shall be substituted for
“February 15, 2000” and the date “May 5, 2002” shall be substituted for
February 20, 2000” and the termination rights of Tenant shall only apply as to
such area as is not delivered on the applicable termination dates, and not with
respect to the entire Lease. Tenant shall also have the early access rights with
respect to Areas C and/or D as described in Section 3.B of the Lease and
Landlord shall provide Tenant with reasonable access to such other areas of the
Building as are necessary to the construction of the Tenant Work. The date on
which Area C and Area D are delivered in the condition required above shall be
the “Area C and D Delivery Date.”

 

5.             Tenant shall be responsible for all construction of the Premises
and all costs related thereto except as hereinafter provided. Such construction
shall be accomplished in accordance with the work letter attached hereto as
Exhibit ”Work Letter*1 and made a part hereof (the “Work Letter” for purposes
hereof). The sum which is the

 

10

--------------------------------------------------------------------------------


 

lesser of (a) the amount spent by Tenant on its “Qualified Costs” incurred in
construction of the Premises as certified to Landlord by Tenant and, as to
construction, wiring and cabling costs, by Tenant’s Architect and (b) an amount
(Landlord’s Base Allowance”) equal to $1,751,220 shall be paid by the Landlord
as the Landlord’s contribution toward  Tenant’s Work (as defined in the Work
Letter). .Such amount shall be due and payable by Landlord as described in the
Work Letter. For purposes hereof, “Qualified Costs” shall mean actual
out-of-pocket costs for (a) preparation of drawings and other expenses incurred
in connection with construction of the 4/5 Space, including without limitation
permit fees and costs of labor and materials, (c) construction of the Premises
in accordance with Working Drawings for such space approved by Landlord, and
payment with respect to Qualified Costs to be made, in a manner consistent with
the Work Letter, (d) wiring and cabling in the Premises and (e) architectural,
engineering and other professional fees relating to construction of the
Premises. Landlord hereby agrees that Tenant shall have the right to use Lee
Kennedy Company, Inc., Payton Construction Corporation, Turner Construction
Company or H&H Builders for the construction of Tenant’s Work, so long as the
work is union.

 

In the event Qualified Costs are less than the Landlord’s Base Allowance,
Landlord shall allow Tenant a credit against Rent in an amount equal to the
difference between such amounts. Such credit shall be applied pro rata over the
term of this Lease.

 

6.             Any term contained in this Second Amendment to Lease having an
initial capital letter and not otherwise herein defined shall have the meaning
assigned to it in the Lease.

 

7.             The Lease, as hereby amended, is ratified and confirmed and
remains in full force and effect, and rights of Tenant contained in the Lease
shall apply to Area C and Area D, including without limitation, the right to
connect such areas to the Equipment described in Section 42 of the Lease.

 

8.             Paragraph 37 of the Lease is amended so that Tenant shall have
the right to eighteen (18) non-reserved parking spaces and such paragraph is
further amended so that at least two (2) of such non-reserved parking spaces
shall at all times be located in the garage located within and serving the
Property.

 

9.             The first sentence of Paragraph 38 of the Lease shall be modified
so as to read in its entirety as follows:

 

“Tenant shall have the right to install in the lobby of each floor of One Copley
Place on which a part of the Premises is located, building standard signage, at
Tenant’s sole cost and expense.”

 

10.           Landlord represents and warrants that Metropolitan Life Insurance
Company continues to hold the only mortgage which encumbers the Property and
that

 

11

--------------------------------------------------------------------------------


 

such mortgage is the same mortgage which encumbered the Property as of August 2,
1999.

 

11.           Landlord represents and warrants that it may enter into this
Second Amendment of Lease without the consent or approval of any other party.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
as of the date first above written.

 

 

 

LANDLORD:

 

 

 

COPLEY PLACE ASSOCIATES, LLC,

 

a Delaware limited liability company

 

 

 

By:

Overseas Management, Inc.,

 

 

a Delaware corporation,

 

 

Managing Agent

 

 

 

 

 

 

 

 

By:

/s/ Paul C. Grant

 

 

 

 

Paul C. Grant

 

 

 

Its Vice President and

 

 

 

General Manager

 

 

 

 

 

 

 

TENANT:

 

 

 

 

INVESTORS BANK & TRUST

 

COMPANY, a Massachusetts trust company

 

 

 

 

By:

/s/ Kevin J. Sheehan

 

 

 

Kevin J. Sheehan

 

 

President and Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

EXHIBIT WORK LETTER

 

INVESTORS BANK & TRUST COMPANY

 

BOSTON, MASSACHUSETTS

 

WORK LETTER

 

This is the Work Letter referred to and specifically made a part of the Second
Amendment to Lease to which this Work Letter is attached, covering premises
defined in the Second Amendment to Lease as the 4/5 Space and referred to herein
35 the “New Premises”, as more particularly described in said Second Amendment
to Lease, in the Building known as One Copley Place, Boston, Massachusetts.

 

A.            Space Design Package

 

Landlord shall promptly after the execution of the Lease furnish to Tenant one
(1) reproducible sepia and one (1) blue-line print of the demise layout of the
Premises, and the Landlord’s design guidelines and standard improvement details
(“Landlord’s Design Criteria”) which gives the technical and design information
relative to the Premises, (collectively, “Landlord’s Space Design Package”).
Landlord gives no assurance that the sepia and print provided accurately present
existing conditions; it is Tenant’s responsibility to field verify conditions.

 

B.            Space Layout

 

1.             Prior to commencing construction of the New Premises, Tenant
agrees to deliver to Landlord one (1) set of sepia reproducibles and two
(2) sets of blue-line prints of Tenant’s approved Space Layout (the “Space
Layout”) of the New Premises sufficiently complete to permit preparation of
architectural, structural, plumbing, fire protection, mechanical and electrical
engineering drawings for the New Premises. The Space Layout shall designate and
include all Tenant finish work (“Tenant Improvement Work”) and shall
specifically include, without limitation:

 

a.             Partition layout and door location;

 

b.             Electrical outlet locations, data cable, sound system, paging
system, etc. and anticipated usage thereof.

 

c.             Tenant’s telephone system indicating location of outlets.

 

1

--------------------------------------------------------------------------------


 

d.             Reflected ceiling plan, including ceiling grid, lighting,
switching, sprinkler, diffusers, registers, speakers and all other items
necessary for the engineering design to be incorporated in the Working Drawings
(hereinafter defined).

 

e.             Tenant’s anticipated occupancy loads for any area in which such
occupancy load is expected to be in excess of building standard heating,
ventilation, air conditioning, electrical and structural designs (e.g., computer
rooms, print/copy machines., equipment to be used in any luncheon areas,
concentrated file and library loadings and any other equipment or systems (with
brand names wherever possible) which require structural, mechanical, fire
protection, electrical, or life safety modifications [above that set forth in
Landlord’s Design Criteria]).

 

2.             Within seven (7) days of Landlord’s receipt of Tenant’s Space
Layout, Landlord shall review the same for compliance with the intended space
usage requirements of the New Premises consistent with the Lease, and return to
Tenant one (1) sepia of the same with Landlord’s comments.

 

3.             Landlord’s review of the Space Layout shall not imply
(i) approval by Landlord as to compliance of the Space Layout with the
requirements of applicable codes, rules or regulations of any governmental
agencies having jurisdiction over the New Premises or (ii) the Space Layout’s
compatibility with the Building’s shell and core construction. Tenant
understands that the obtaining of all permits to comply with all applicable
codes, rules and regulations and the compatibility of the Space Layout with the
Building’s shell and core construction is Tenant’s responsibility. Landlord will
cooperate with Tenant, at Tenant’s expense, in Tenant’s applications for permits
and, where necessary, will make such certifications in connection with such
applications as are required and correct.

 

C.            Working Drawings

 

1.             Within thirty (30) days (the “Working Drawing Delivery Date”) of
Tenant’s receipt of Landlord’s comments on the Space Layout, Tenant agrees to
deliver to Landlord one (1) set of sepia reproducibles and three (3) sets of
blue-line prints of working drawings and specifications for the New Premises
(hereinafter

 

2

--------------------------------------------------------------------------------


 

referred to collectively as “Working Drawings”) prepared, at Tenant’s sole cost
and expense by an architect (“Tenant’s Architect”) licensed in the Commonwealth
of Massachusetts and reasonably acceptable to Landlord.  Landlord hereby
approves Dick Davis and Associates as Tenant’s Architect. All structural,
plumbing, fire protection, mechanical and electrical engineering aspects of the
Working Drawings shall be prepared by engineers approved by the Landlord, such
approval to be not unreasonably withheld.

 

2.             Within fourteen (14) days after receipt of Tenant’s Working
Drawings, Landlord shall return to Tenant one (1) sepia set of same marked
“Approved”, “Approved as Noted’, or “Disapproved as Noted, Revise and Resubmit”.
 If said Working Drawings are returned to Tenant marked “Disapproved as Noted,
Revise and Resubmit (in which event, Landlord shall state the reasons for such
disapproval), such drawings shall be revised by Tenant to incorporate Landlord’s
reasonable comments and resubmitted to Landlord within twenty-one (21) days and
the same procedure shall be repeated until Landlord fully approves the Working
Drawings, which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord shall not withhold approval based on purely aesthetic
considerations so long as the offending aesthetics are not visible outside of
the space.

 

3.             It is understood that the Working Drawings are to be consistent
with and a logical extension of the approved Space Layout. Any inconsistencies
between the Working Drawings and the shell and core construction of the Building
shall be Tenant’s sole responsibility. Tenant shall also be solely responsible
for the completeness of the Working Drawings.

 

4.             In the event Landlord approves the Working Drawings, such
approval shall not limit Landlord’s right to require changes in portions of the
Working Drawings which are incompatible with Landlord’s Design Criteria or which
adversely affect Building structure, systems or the availability to Landlord of
third party warranties. When the Working Drawings are approved by Landlord and
Tenant, they shall be acknowledged as such by Landlord and Tenant signing each
sheet of the Working Drawings and a complete copy of the Working Drawings shall
be provided to Landlord by Tenant.

 

3

--------------------------------------------------------------------------------


 

D.            Payment for Tenant Improvement Work

 

1.             Tenant shall submit to Landlord monthly requests for payment
(“Request for Payment”) as Qualified Costs (as defined in the Second Amendment
to Lease to which this Work Letter is attached) are incurred. Such Requests for
Payment shall be for the portion of the Work completed during the period covered
by such Request for Payment less the customary retainage (which retainage shall
be paid within thirty (30) days of completion of the Work). Landlord shall make
payments under each Request for Payment an amount equal to the amount shown on
the Request for Payment as due and payable for Work completed (less amounts
which were the subject of prior Requests for Payment and are to be paid under
such prior Requests) multiplied by a fraction, the numerator of which is
Landlord’s Base Allowance and the denominator of which is the total of Qualified
Costs reasonably estimated by Tenant (based upon contracts for such work) as the
total Qualified Costs for construction of the New Premises. Payments due
hereunder from Landlord shall be made within thirty (30) days of submission of
completed Requests for Payment.  To the extent Landlord has approved any changes
(as defined below), Landlord will pay the cost thereof after substantial
completion of construction of the New Premises to the extent the total Qualified
Costs do not exceed Landlord’s Base Allowance. Tenant shall pay all costs
incurred in connection with such changes, subject to Landlord’s later
reimbursement. Notwithstanding the foregoing, Landlord will have no obligation
with respect to any Request for Payment if Tenant has not theretofore made all
payments due from Tenant with respect to construction or if Tenant’s
construction has resulted in any liens then encumbering the Building or if
Landlord’s documentation with respect to the Request for Payment is not
reasonably satisfactory to Landlord.

 

2.             In the event Landlord does not timely fund any portion of the
Qualified Costs for which Landlord is responsible hereunder, Tenant shall notify
Landlord of Landlord’s failure and if Landlord does not cure the same within
thirty (30) days of such notice, Tenant may make such payment and the amount for
which Landlord was responsible may be offset by the Tenant against rent payments
under the Lease thereafter becoming due.

 

E.             Changes to the Work

 

A material change to the Work may be made only by a written request of the
Tenant, accompanied by a Field Order Form describing the change.

 

4

--------------------------------------------------------------------------------


 

Upon approval of a proposed Change to the Work, Tenant shall cause changes to
the Working Drawings to be made to reflect the changes to the Work and Tenant
will supply revised Working Drawings to the Landlord.  Such changes to the
Working Drawings must be consistent with the description of the change in
Landlord’s Field Order Form.

 

F.             Performance of Work

 

Tenant agrees that all construction, and services and work performed on the New
Premises including installation of telephone and carpeting, and delivery of
materials and personal property to the New Premises on behalf of or for the
account of Tenant shall be performed or delivered, as the case may be only by
persons whose employment for such tasks shall not result in any work stoppage or
slow-down by union members working in the Building.

 

G.            Access

 

Landlord shall allow such Tenant contractors to have access to the Building and
to use the freight elevator serving the Building. Scheduling to the use of the
freight elevator shall be as reasonably determined by the Landlord.

 

H.            Tenant’s Representative; Tenant’s Contractor

 

Tenant hereby designates Richard D. Bartony as its sole representative with
respect to the matters set forth in this Work Letter and such person shall have
full authority and responsibility to act on behalf of Tenant as required herein.
Tenant’s Architect shall not be an authorized representative of Tenant unless
Tenant specifically advised Landlord in writing of such designation.

 

5

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO LEASE

 

THIS THIRD AMENDMENT TO LEASE is made and entered into as of the 18 day of
March, 2005 by and between COPLEY PLACE ASSOCIATES, LLC, a Delaware limited
liability company (the “Landlord”), and INVESTORS BANK & TRUST COMPANY, a
Massachusetts trust company (the “Tenant”).

 

Reference is made to the following:

 

A.            That certain lease dated as of August 2, 1999 by and between
Landlord, as the “Landlord” therein named, and Tenant, as the “Tenant” therein
named, as amended by a First Amendment to Lease dated August 4th, 2000 and a
Second Amendment to Lease dated May   , 2001 (the lease as so amended, the
“Lease”), relative to premises consisting of 44,072 rentable square feet of
space comprising the entire Fourth Floor of One Copley Place, designated as Area
D in the Lease; 43,489 rentable square feet of space comprising the entire Fifth
Floor of One Copley Place, designated as Area C in the Lease; 28,592 rentable
square feet of space on the Sixth Floor of One Copley Place, Boston, Suffolk
County, Massachusetts, designated as Area B in the Lease; and 34,116 rentable
square feet of space on the Seventh Floor of One Copley Place, designated at
Area A in the Lease, as more particularly described in the Lease (collectively,
the “Premises”); and

 

B.            Landlord and Tenant desire to amend the Lease to extend the Term,
determine Rent payable during the extension of the Term and make certain other
modifications to the Lease as are hereinbelow set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
to amend the Lease and otherwise agree as follows:

 

1.             Termination Date.  To extend the Term of the Lease to
December 31, 2014, and consistent therewith to amend the caption “Termination
Date” in Paragraph 1 of the Lease to read in its entirety as follows:

 

“Termination Date:                      December 31, 2014, unless sooner
terminated as provided in this Lease.”

 

2.             Base Rent.  To provide for the Base Rent to be paid after
October 31, 2007 through the Termination Date, and consistent therewith to amend
the caption “Base Rent” in Paragraph 1 of the Lease by adding at the end
thereof, immediately prior to the parenthetical expression “(See Paragraph 4)”
the following sentence:

 

1

--------------------------------------------------------------------------------


 

“From November 1, 2007 through June 30, 2008, no Base Rent shall be payable;
from July 1, 2008 through December 31, 2010, at the rate of Four Million Six
Hundred Fifty- Eight Thousand Three Hundred Thirty-Nine and no/100 Dollars
($4,658,339.00) per annum, in equal monthly installments of Three Hundred
Eighty-Eight Thousand One Hundred Ninety-Four and 92/100 Dollars ($388,194.92)
(computed on the basis of $31.00 per rentable square foot per annum on 150,269
rentable square feet of space); and from January 1, 2011 through December 31,
2014, at the rate of Five Million One Hundred Nine Thousand One Hundred
Forty-Six and no/100 Dollars ($5,109,146.00) per annum, in equal monthly
installments of Four Hundred Twenty-Five Thousand Seven Hundred Sixty-Two and
17/100 Dollars ($425,762.17) (computed on the basis of $34.00 per rentable
square foot per annum on 150,269 rentable square feet of space); provided,
however, if prior to October 31, 2007, Tenant has not made alterations and/or
additions to the Premises (in accordance with the requirements of Paragraph 10
of this Lease) which cost less than $751,345.00 in actual contractor costs (as
distinguished from costs related thereto of architects, engineers and lawyers
and other so-called “soft costs”, the Base Rent payable during the period
commencing November 1, 2007 shall be increased by the difference between such
costs and $751,345.00 and one-eighth of such difference shall accordingly be
paid as Base Rent on the first day of each calendar month commencing November 1,
2007 and ending on June 30, 2008.”

 

3.             Proportionate Share.  To reflect the proper Tenant’s
Proportionate Share relating to 150,269 rentable square feet in Paragraph 1 of
the Lease (and subject to adjustment for changes in the rentable square footage
of the Premises), the caption “Tenant’s Proportionate Share” therein shall for
periods from and after the date hereof read in its entirety as follows:

 

“Tenant’s Proportionate Share:         18.7193% of Operating Expenses (computed
on the basis of 95% occupancy), such percentages having been computed based on
95% occupancy of the Building and being subject to adjustment as provided in
Paragraph 41 hereof.”

 

2

--------------------------------------------------------------------------------


 

4.             Base Year.  The caption “Base Year” in Paragraph 1 shall be
amended to add thereto the following sentence:

 

“With respect to periods from and after November 1, 2007, for the Premises
consisting of the 150,269 rentable square feet comprising the Premises on
December 31, 2004, the Calendar Year 2007.”

 

and the caption “Base Year Operating Expenses” shall be correspondingly amended
by adding thereto the following sentence:

 

“With respect to periods from and after November 1, 2007, for the entire
Premises, the amount of Operating Expenses incurred with respect to Calendar
Year 2007.”

 

5.             Expense Adjustment.  Paragraph 5B of the Lease, Expense
Adjustment, is hereby amended so that the first sentence thereof shall read as
follows:

 

“For periods through October 31, 2007, Tenant shall pay to Landlord or
Landlord’s agent as Additional Rent, an amount (“Expense Adjustment Amount”)
equal to the sum of (i) the Area A/B Proportionate Share (as defined in
Paragraph 1 of this Lease) of the amount by which Operating Expenses incurred
with respect to each Calendar Year exceeds A/B Operating Expense Base (as
defined in Paragraph 1 of this Lease) plus (ii) for and with respect to all
periods from and after the Area C and D Rent Commencement Date, the Area C/D
Proportionate Share (as defined in Paragraph 1 of this Lease) of the amount by
which Operating Expenses incurred with respect to each Calendar Year exceeds C/D
Operating Expense Base (as defined in Paragraph 1 of this Lease).  With respect
to any Calendar Year within which Areas A, B, C and/or D are added to the
Premises, Tenant’s Expense Adjustment Amount shall be prorated based on the
portion of such Calendar Year that such space is a part of the Premises.  For
periods from and after November 1, 2007, the Expense Adjustment Amount shall be
Tenant’s Proportionate Share (as defined in Paragraph 1 of this Lease) of the
amount by which Operating Expenses incurred with respect to each Calendar Year
exceeds Base Year Operating Expenses for the applicable Base Year (as defined in
Paragraph 1 of this Lease).”

 

6.             Compliance with Laws.  Subclause (iii) of the second sentence of
Paragraph 7 is hereby amended to delete the words “on and after the Area A
Commencement Date as to Area A and the Area B Commencement Date as to Area B”
therefrom.

 

3

--------------------------------------------------------------------------------


 

7.             Signage.  Paragraph 38 of the Lease is hereby amended to read in
its entirety as follows:

 

“38.         SIGNAGE.

 

Tenant shall have the right, at Tenant’s sole cost and expense, to install
signage at the entrance to Tower One, subject to Landlord’s approval not to be
unreasonably withheld.  Tenant shall also have the right to install in the lobby
of each floor of One Copley Place (and if any portion of the Premises should
hereafter be located in Two Copley Place, then also on each such floor of Two
Copley Place) on which a part of the Premises is located, building standard
signage, at Tenant’s sole cost and expense.  Landlord shall, at its expense,
provide building standard signage, naming the Tenant and its location, on
building directories located in the Sky Lobby and in the lobby of One Copley
Place” (and if any portion of the Premises should hereafter be located in Two
Copley Place, then also on each such floor of Two Copley Place).

 

8.             Extension.  Paragraph 40 of the Lease is hereby amended to read
in its entirety as follows:

 

“40.         EXTENSION OPTIONS.

 

A.            Tenant shall have the right to extend the Term of this Lease for
two (2) successive additional five (5) year periods, such right of Tenant to be
conditioned upon this Lease at the time of election being in full force and
effect and Tenant not then being in default under this Lease beyond any
applicable notice and cure period, the first such extension period to commence
upon the expiration of the original Term of this Lease and the second such
extension period to commence upon the expiration of the first extension period,
but only if the first right of extension was timely and properly exercised.

 

B.            Tenant’s rights of extension shall be exercised, if at all, by
written notice to Landlord given at least twelve (12) months prior to the
expiration of the then current term of this Lease.  If a notice is given in
compliance with the provisions hereof, this Lease shall, thereupon, be extended
for the applicable period, subject to the terms of this paragraph, without the
need for any further instrument to be executed (but either party shall execute
such a confirmatory instrument upon the request of the other); and if no such
notice is given, Tenant’s right of extension shall be null and void.  All of the
terms, conditions and provisions of this Lease shall be applicable to any
extension of the Term hereof, as if the termination date of the extension period
were the date originally set forth herein for the expiration of the Term, except
that (i) the exercised right of

 

4

--------------------------------------------------------------------------------


 

extension shall be of no further force or effect, so that there shall be no
further right of extension except, during the first extension term, for Tenant’s
right to extend for a second extension term as provided in this Paragraph 40,
(ii) the Base Rent during the extension period shall be ninety-five percent
(95%) of the “Fair Market Rent” (as hereinafter defined) and (iii) the Base Year
shall be the calendar year in which the extension Term begins.

 

C.            “Fair Market Rent” shall mean the rent for Class A office space in
the Back Bay area similar in size, condition of building, and services provided
for a term of five (5) years as of the date the extension is to commence,
(i) without taking into account actual improvements (regardless of who paid for
such improvements), or the cost of demolition of the space, and (ii) taking into
account the Base Year and the magnitude of free rent, if any, buildout
allowance, if any, and other market tenant inducements which would be offered to
new tenants but are not being offered to Tenant and (iii) taking into account
the brokerage commissions, if any, to be paid in connection with the renewal and
compared to the market commission for 5-year leases.

 

D.            Within fifteen (15) days after exercise of an extension right, but
not earlier than fifteen (15) months prior to the expiration of the then Term,
Landlord shall provide Tenant with its quotation of the “Fair Market Rent” as of
the first day of the extension period.  If within thirty (30) days of having
received Landlord’s quotation, Tenant shall not have notified Landlord of its
objection to Landlord’s quotation and of Tenant’s calculation of Fair Market
Rent, the “Fair Market Rent” quoted by Landlord shall be the new Base Rent.  If
Tenant so notifies Landlord, the parties shall discuss the matter in good faith
for thirty (30) days after Tenant’s notice.  If within forty-five (45) days of
having received Tenant’s notice the parties have not agreed in writing, then,
Landlord and Tenant shall, during a period of forty-five (45) days, attempt to
agree on an arbitrator not affiliated with either party (and if they are unable
to do so, either party may request that the President of the American
Arbitration Association in Boston choose an arbitrator (as promptly as possible)
meeting the criteria of the second to last sentence of this grammatical
paragraph).  Such arbitrator shall have a period of thirty (30) days to pick
either Landlord’s quotation of “Fair Market Rent” or Tenant’s determination of
“Fair Market Rent” as the “Fair Market Rent” hereunder.  Such arbitrator shall
have at least ten (10) years’ experience in the valuation and appraisal of
office rents real estate in the Greater Boston area.  “Fair Market Rent” so
determined by the arbitrator shall be the new Base Rent and shall be binding on
the parties.

 

5

--------------------------------------------------------------------------------


 

The expenses of the arbitrator shall be borne equally by the Landlord and the
Tenant.”

 

9.             Expansion.  Paragraph 41A of the Lease is hereby amended to read
in its entirety as follows:

 

“A.          Provided that Tenant is not in default under this Lease beyond any
applicable notice and cure period at the time of exercise of the option then
being exercised, Tenant shall have options to expand the Premises in each of
calendar years 2008 and 2011 to include an additional 15,000 to 25,000 rentable
square feet (which may be reduced as described below in this Paragraph 41 A) of
space in the Building (each such space, an “Expansion Space” and the location in
the Building being solely within the Landlord’s discretion so long as the entire
square footage of the Expansion Space offered to Tenant constitutes a single
block of space on one floor of the Building) for a term beginning on the
Expansion Date (as hereinafter defined) and ending on the Termination Date.  No
later than twelve (12) months prior to the date in each of 2008 and 2011 in
which Landlord anticipates an Expansion Space will be available for occupancy by
Tenant (each such date an “Anticipated Expansion Date”), Landlord shall provide
Tenant notice thereof, setting forth the size and location of the space covered
by the option and the Anticipated Expansion Date for such Expansion Space. 
Notwithstanding the foregoing, if during the twenty (20) month period preceding
an Anticipated Expansion Date, Tenant exercises an option or options to acquire
space pursuant to its rights under Paragraph 41B of this Lease, the amount of an
Expansion Space which Landlord would otherwise be required to offer to Tenant
under this Paragraph A may be reduced, at Landlord’s discretion by notice given
within thirty (30) days of Tenant’s exercise of its rights under Paragraph 4IB,
by the amount of square footage leased by Tenant during that twenty (20) month
period pursuant to Tenant’s rights under Paragraph 41B, except that once Tenant
has delivered Tenant’s Expansion Notice (as hereinafter defined), the amount of
square footage of the applicable Expansion Space shall not be subject to
reduction as aforesaid.  Tenant may exercise its options hereunder by providing
notice of exercise (hereinafter, a “Tenant’s Expansion Notice”) to the Landlord
not later than thirty (30) business days after its receipt of Landlord’s notice
to Tenant of the availability of the Expansion Space, time being of the essence
of Tenant’s rights hereunder.  A particular expansion shall be effective
(notwithstanding the date of anticipated availability) on the date (each, an
“Expansion Date”) on which Landlord delivers the Expansion Space to Tenant in
broom clean condition, free of all occupants, but in no event prior to the
Anticipated Expansion Date and in no event later than the last day of the
calendar year in which such Expansion Space is to have been delivered pursuant
hereto (i.e., 2008 or 2011).  In the event that Tenant

 

6

--------------------------------------------------------------------------------


 

shall fail timely to give Tenant’s Expansion Notice to Landlord as aforesaid,
all obligations of Landlord pursuant to the applicable expansion option only
shall terminate and be of no further force and effect.  In the event that Tenant
shall give Tenant’s Expansion Notice to Landlord as aforesaid and does not
withdraw such notice pursuant hereto, as of the applicable Expansion Date
(except as otherwise provided below):

 

(i)            The Premises shall be deemed to include the applicable Expansion
Space, with the result that all references in this Lease to the “Premises”
(except for references to such term in this Paragraph) shall for periods from
and after the applicable Expansion Date be and be deemed to be, for all purposes
hereunder, references to the Premises, the applicable Expansion Space and any
RFO Space (as defined in Paragraph 4IB of this Lease) and Expansion Space
previously added to the Premises pursuant to this Paragraph 41.  The term for
any Expansion Space shall be coterminous with the Term of this Lease for the
Premises, as such Term may be extended pursuant to Paragraph 40 of this Lease;

 

(ii)           Base Rent for each Expansion Space shall be the Fair Market
Rent.  “Fair Market Rent” for purposes of this Paragraph 41 shall mean the rent
for Class A office space in the Back Bay area similar in size to the applicable
Expansion Space, condition of building and services provided, for a term equal
to the term (i.e., concluding December 31, 2014) for the applicable Expansion
Space as of the applicable Expansion Date, (i) without taking into account
actual improvements (regardless of who paid for such improvements), or the cost
of demolition of the space, and (ii) taking into account the Base Year and the
magnitude of free rent, if any, buildout allowance, if any, and other market
tenant inducements, if any, otherwise included in rents being quoted, and
(iii) taking into account the brokerage commissions, if any, to be paid in
connection with the expansion and compared to the market commission for a lease
for the duration of the term (i.e., concluding December 31, 2014) of the
applicable Expansion Space.  In this connection, within fifteen (15) days after
Tenant has given a Tenant’s Expansion Notice, Landlord shall provide Tenant with
its quotation of the “Fair Market Rent” for the applicable Expansion Space as of
the applicable Expansion Date.  If within thirty (30) days of having received
Landlord’s quotation, Tenant shall not have notified Landlord of its objection
to Landlord’s quotation and of Tenant’s calculation of Fair Market Rent, the
“Fair Market Rent” quoted by Landlord shall be the increase to the Base Rent for
that particular Expansion Space.  If Tenant so notifies Landlord, the parties
shall discuss the matter in good faith for thirty (30) days after Tenant’s
notice.  If within forty-five (45) days of having received Tenant’s notice the
parties have not agreed in writing, then, Landlord and Tenant shall, during a
period of

 

7

--------------------------------------------------------------------------------


 

forty-five (45) days, attempt to agree on an arbitrator not affiliated with
either party (and if they are unable to do so, either party may request that the
President of the American Arbitration Association in Boston choose an arbitrator
(as promptly as possible) meeting the criteria of the second to last sentence of
this grammatical paragraph).  Such arbitrator shall have a period of thirty (30)
days to pick either Landlord’s quotation of “Fair Market Rent” or Tenant’s
determination of “Fair Market Rent” as the “Fair Market Rent” hereunder for that
particular Expansion Space.  Such arbitrator shall have at least ten (10) years’
experience in the valuation and appraisal of office rents real estate in the
Greater Boston area.  “Fair Market Rent” so determined by the arbitrator shall
be the increase in the Base Rent and shall be binding on the parties.

 

The expenses of the arbitrator shall be borne equally by the Landlord and the
Tenant.

 

(iii)          Tenant shall accept the Expansion Space in “AS IS, WHERE LOCATED”
condition except Landlord shall deliver the same in a broom clean condition,
free of all occupants, and all work necessary to prepare the Expansion Space for
Tenant’s occupancy shall be performed by Tenant pursuant to plans and
specifications therefor prepared by Tenant and subject to Landlord’s prior
written approval (such approval not to be unreasonably withheld, conditioned or
delayed), all at Tenant’s sole cost and expense, but, notwithstanding the
foregoing, Landlord shall, at its expense, make such modifications, if any, as
are necessary to bring any atrium walls adjacent to any Expansion Space into
compliance with the state building and fire codes; and

 

(iv)          Tenant’s Proportionate Share shall be increased proportionately to
take into account the additional floor area of the Expansion Space.  In the year
in which an Expansion Space is delivered, Tenant’s Proportionate Share shall be
proportionately allocated between the period prior to and the period subsequent
to the delivery of the applicable Expansion Space.”

 

10.           Right of First Offer.  Paragraphs 41B and 41C of the Lease are
deleted therefrom (Paragraph 41C having been deleted by the Second Amendment to
Lease but a reference thereto having been improperly added to the Second
Amendment to Lease) and of no further force or effect and a new Paragraph 41B
and 41C are added to the Lease and shall read in their entirety as follows:

 

“B.          In the event (i) space on the first or second floor of Tower Two of
the Office Section becomes available for lease to third parties (i.e., the then
current tenant has not renewed or extended its then current lease or

 

8

--------------------------------------------------------------------------------


 

entered into a new lease for the space) after January 1, 2006, and thereafter
during the Term of this Lease, as the same may be extended, or (ii) space in
Tower One of the Office Section becomes so available for lease to third parties
at any time during the Term of this Lease; provided Tenant is not then in
default of its obligations under this Lease beyond applicable periods of notice
and grace, Landlord shall promptly notify Tenant of the terms under which it
intends to offer such space, and as to such space in Tower Two together with
such other space in the Building as would be the subject of such offer (the
space to be subject to such offer in each such event, “RFO Space”) and the date
as of which Landlord estimates the subject RFO Space will be available and
Tenant shall have the right, by notice to Landlord given within thirty (30) days
after receipt of Landlord’s notice by Tenant to add such space to the Premises,
effective as of the date (the “RFO Effective Date”) which is the later to occur
of the date set forth in Landlord’s notice or, if the then current tenant holds
over, the date on which the then current tenant vacates the RFO Space and
Landlord delivers the RFO Space to Tenant in broom clean condition and free of
all occupants.  The term for any RFO Space added to the Premises shall be
coterminous with the Term of this Lease for the Premises, as such Term may be
extended pursuant to Paragraph 40 of this Lease; provided, however, if the
subject RFO Space (i) is less than 25,000 rentable square feet, Landlord shall
have no obligation to lease such RFO Space to the Tenant for a term of less than
two (2) years from the date which Landlord reasonably anticipates will be the
RFO Effective Date for such RFO Space, (ii) is equal to or greater than 25,000
rentable square feet and less than 50,000 rentable square feet, Landlord shall
have no obligation to lease such RFO Space to the Tenant for a term of less than
three (3) years from the date which Landlord reasonably anticipates will be the
RFO Effective Date for such RFO Space and (iii) is equal to or greater than
50,000 rentable square feet, Landlord shall have no obligation to lease such RFO
Space to the Tenant for a term of less than five (5) years from the date which
Landlord reasonably anticipates will be the RFO Effective Date for such RFO
Space.

 

In the event that Tenant shall exercise Tenant’s right to add a particular RFO
Space to the Premises, as of the applicable RFO Effective Date:

 

(i)            the Premises shall be deemed to include the subject RFO Space,
with the result that all references in this Lease to the “Premises” (except for
references to such term in this Paragraph) shall thereafter be and be deemed to
be, for all purposes hereunder, references to the Premises, such RFO Space and
any Expansion Space or RFO Space previously added to the Premises pursuant to
this Paragraph 41;

 

9

--------------------------------------------------------------------------------


 

(ii)           Tenant shall accept RFO Space in “AS IS, WHERE LOCATED” condition
except Landlord shall deliver the same in a broom clean condition, free of all
occupants, and all work necessary to prepare the RFO Space for Tenant’s
occupancy shall be performed by Tenant pursuant to plans and specifications
therefor prepared by Tenant and subject to Landlord’s prior written approval
(such approval not to be unreasonably withheld, conditioned or delayed), all at
Tenant’s sole cost and expense but, notwithstanding the foregoing, Landlord
shall, at its expense, make such modifications, if any, as are necessary to
bring any atrium walls adjacent to any RFO Space into compliance with the state
building and fire codes; and

 

(iii)          Tenant’s Proportionate Share shall be increased proportionately
to take into account the additional floor area of the subject RFO Space.  In the
year in which the subject RFO Space is delivered, Tenant’s Proportionate Share
shall be proportionately allocated between the period prior to and the period
subsequent to the delivery of the subject RFO Space.

 

If Tenant does not exercise the right to lease space subject to Tenant’s rights
under this Paragraph 41B and thereafter Landlord proposes to lease such space to
a third party on terms which vary in any material way adverse to the Tenant from
those contained in Landlord’s notice, Landlord shall again, and before leasing
such space to another party, offer the space to Tenant in a written notice upon
such varied terms and Tenant shall again have thirty (30) days after receipt of
such notice to add such space to the Premises on such varied terms.

 

In the event the Tenant fails to exercise the aforesaid right and (i) Landlord
has failed to enter into a lease of the subject RFO Space within sixty (60) days
of the applicable RFO Notice, Tenant shall again have the rights with respect to
such RFO Space as described above, it being the intention hereof that such
rights shall be subject to the limitations on such rights and particularly the
right of the Landlord to make any kind of occupancy agreement with the then
current tenant(s) of the applicable RFO Space, if any, as Landlord in its sole
discretion determines without interference by the Tenant.”

 

C.            Notwithstanding anything in this Lease to the contrary, if
Landlord fails to deliver any Expansion Space on the Anticipated Expansion Date
therefor, or to deliver any RFO Space on the date estimated by Landlord in its
notice as the RFO Effective Date then Tenant shall not have any obligations with
respect to the space in question until

 

10

--------------------------------------------------------------------------------


 

the same is delivered to Tenant in accordance with the terms of this Lease.  If
the failure of delivery of the applicable space is on account of the holdover of
another tenant (a “holdover tenant”), then from and after the Anticipated
Expansion Date or the estimated RFO Effective Date, as applicable, Landlord
shall pay to Tenant (or at Tenant’s option, Tenant may elect to receive such
amount in the form of a rent credit) an amount equal to the difference between
the rent (exclusive of any damages for which such tenant may be separately
liable) due from the holdover tenant (“holdover rent”) with respect to the space
which was to have been delivered to Tenant and with respect to the period
beginning on the Anticipated Expansion Date or the estimated RFO Effective Date,
as applicable, and the amount which would have been payable by Tenant under this
Lease with respect to such period had the Premises been delivered on the
Anticipated Expansion Date or the estimated RFO Effective Date, as applicable,
as and when payable by such holdover tenant pursuant to its lease and regardless
of whether holdover tenant can or does make payment (Landlord having the risk of
collectibility).  If Landlord fails to deliver the Expansion Space or RFO Space
within sixty (60) days after the Anticipated Expansion Date or the estimated RFO
Effective Date, as applicable, irrespective of the reason for such failure, then
Tenant shall continue to receive the excess of the holdover rent payable
thereafter with respect to such space less the amount that would have been due
from Tenant until the earlier of Tenant terminating its rights with respect to
the space by reason of the failure to deliver or the date on which the space is
delivered (or a rent credit with respect thereto) and shall, in addition,
receive a rental credit (the “Credit”) towards its Base Rent thereafter due
under this Lease with respect to such space equal to one (1) day of the Base
Rent allocable to the Expansion Space or RFO Space, as applicable, due under
this Lease for each day from and after the expiration of such sixty (60) day
period through the date of the Expansion Date or the RFO Effective Date, as
applicable, actually occurs.  Furthermore, by notice to the Landlord given to
the Landlord within five (5) days after the end of the additional thirty (30)
day period commencing on the expiration of the sixty (60) day period, the Tenant
may terminate its rights with respect to the space which Landlord has to such
date failed to deliver and Tenant shall thereupon have no right to any portion
of the holdover rent payable with respect to periods after the date of such
notice or any Credit with respect to the period after the date of such notice,
but Landlord may by notice to Tenant within five (5) days after receiving such
termination notice from Tenant elect to delay such termination until the end of
an additional thirty (30) day period commencing at the end of the ninety day
period (comprised of the sixty (60) day period and the additional thirty (30)
day period after which Tenant gave its notice of termination) and in such event,
the right to the portion of holdover rent shall continue during such final
thirty (30) day period as will the Credit applicable to such period; and

 

11

--------------------------------------------------------------------------------


 

the termination shall not be effective if within the final thirty (30) day
period, Landlord delivers such Expansion Space or RFO Space as required under
this Lease.  Tenant shall be entitled to offset against its Base Rent due under
this Lease the amount of any rent credit to which Tenant is entitled to under
the provision of this Paragraph 41C; provided, however, Tenant shall not be
entitled to offset any Credit against Base Rent, nor shall tenant be entitled to
any payment with respect thereto if the Expansion Space or the RFO Space, as
applicable, with respect to which such Credit is payable does not become a part
of the Premises at the end of the period during which the Credit was generated. 
Landlord agrees that in the event it becomes aware that the current tenant of
any Expansion Space or any RFO space may hold over in such space beyond the date
specified as the delivery date therefor in the applicable Landlord’s notice,
Landlord shall, if Tenant has exercised its rights to add such space to the
Premises, promptly notify Tenant of the same and shall provide regular updates
to Tenant as to the status of the holdover tenant and that date on which it then
intends to vacate the applicable space.  Landlord shall use reasonable
commercial efforts to cause holdover tenant to vacate the applicable space.

 

11.           Roof Rights; Generator; Additional Cooling.  In addition to
Tenant’s rights under Paragraph 42 of the Lease, Landlord hereby grants to
Tenant the right to additionally install (i) during the period ending
twenty-four (24) months after the date of this Third Amendment to Lease, in a
location mutually agreeable to Landlord and Tenant (at least one reasonable
location to be proposed by Landlord), an additional standby diesel generator and
related diesel tank, and related equipment; (ii) in a location mutually
agreeable to Landlord and Tenant (at least one reasonable location to be
proposed by Landlord), an additional chiller on the roof of Tower One; and
(iii) additional air handling equipment on the roof of the Building in order to
accommodate Tenant’s ventilation needs so that Tenant can accommodate an
occupancy level of one person for each 125 rentable square feet in the
Premises.  Landlord agrees to exercise commercially reasonable efforts to adjust
its existing Office Section HVAC system to provide to Tenant an additional 8,000
Cubic Feet per Minute of outside ventilation/fresh air, but if the same requires
that the Landlord incur costs to modify its system or additional operating costs
with respect thereto, Landlord will provide Tenant with its best estimate of
such costs, and Tenant may at Tenant’s option exercised by notice to the
Landlord agree to be responsible for all such costs in which event Landlord
shall so modify the system and the parties will enter into an appropriate
amendment to this Lease to reflect such obligation of Tenant.  If Tenant does
not exercise such option, Landlord shall be under no obligation to so modify its
system.  All additional equipment referred to above and installed by Tenant,
together with the equipment already referred to in said Paragraph 42, shall be
included in the definition of Equipment for all purposes of the Lease. 
Notwithstanding anything in Paragraph 42 or elsewhere in the Lease to the
contrary, (i) with respect to any cooling equipment installed by Tenant
hereunder, Tenant shall have no obligation to remove such Equipment from the
roof if Tenant has remained in the Premises through the end of the initial Term
and through all extension periods, and (ii) with respect to any generator and

 

12

--------------------------------------------------------------------------------


 

diesel tank installed hereunder, the same shall be removed at the end of the
Term unless Landlord elects by a then notice to Tenant to require Tenant to
remove such generator and the related diesel tank within one hundred twenty days
following such notice.  Obligations with respect to removal shall survive any
termination of this Lease.  It is understood that Tenant’s existing rights to a
roof antenna permits microwave communication devices.

 

12.           Security and First Responders.  Landlord shall continue to provide
a security card access system on the skylobby level and two (2) manned security
stations during normal business hours to monitor all skylobby activity.  Each
tower shall continue to be equipped with a card reader and magnetic locking
device.  Notwithstanding the foregoing, Landlord may from time to time replace
such manned and card based system with a more advanced security system that is
consistent with Class A buildings in Boston.  Landlord shall, within six months
after execution of this Third Amendment to Lease, provide security personnel at
the Building during normal Building business hours that are trained “First
Responders,” trained and certified in CPR and cardiac defibrillation.  It is
understood that such technicians may not be available at all times during such
business hours and that Landlord may not be able to maintain such trained
personnel continuously during the Term.

 

13.           Tenant Improvements.  Tenant acknowledges that no further amount
is owed by Landlord to Tenant under the provisions of Paragraph 39 of the
Lease.  In connection with this Third Amendment to Lease, Landlord shall provide
Tenant with an additional construction allowance in the amount of $6,611,836.00
(the “Allowance”).  Of the Allowance, $3,305,918.00 shall be paid to Tenant on
the date upon which this Third Amendment to Lease has been fully executed and
delivered by the Parties, and the balance of the Allowance equal to
$3,305,918.00 shall be paid on the first business day following the forty-fifth
day after Tenant requests such amount, but in no event prior to January 2,
2006.  The aforesaid Allowance may be used by Tenant for any purpose that Tenant
determines, in its sole discretion, and in the event such amount is not paid
within five (5) business days of the date due, Tenant may offset such amount
against Rent thereafter becoming due; provided, however, if Tenant receives any
portion of the balance of such Allowance after so offsetting such that the
offset(s) plus the amount so received exceeds $3,305,918.00, Tenant shall
promptly pay said excess to Landlord as Additional Rent under the Lease.

 

14.           Assignment and Subletting.  Paragraph 17B of the Lease is modified
to read in its entirety as follows:

 

B.            If Tenant requests or was obligated to request Landlord’s consent
to assign this Lease or sublet all or any portion of the Premises, in addition
to withholding its consent, Landlord shall have the option, exercisable by
written notice to Tenant given within thirty (30) days after receipt of such
request, to terminate this Lease for the entire Premises, in the case of an
assignment or subletting of the whole, and, in the case of a

 

13

--------------------------------------------------------------------------------


 

subletting of a portion of the Premises for a term which ends within six
(6) months of the end of the then term of this Lease, for such portion of the
Premises.  If Landlord exercises its right to terminate, Tenant shall have the
right to rescind its request for consent and agree not to assign or sublet by
written notice of such rescission and agreement given to Landlord within five
(5) business days of the date on which Landlord notifies Tenant of Landlord’s
intent to terminate this Lease by reason of such request and in such event
Tenant shall be deemed not to have requested consent, no assignment or sublet
which would otherwise require consent shall occur and Landlord’s termination
notice shall be void and of no further force or effect.  In the event that
Landlord exercises such right to terminate and Tenant does not timely exercise
its right to rescind, Landlord shall be entitled to recover possession of and
Tenant shall surrender the whole or such portion of the Premises on the later of
(i) the proposed date for possession by such assignee or subtenant, or
(ii) ninety (90) days after the date of Landlord’s notice of termination to
Tenant.  In the event of termination in respect of a portion of the Premises,
the portion so eliminated shall be delivered to Landlord in good order and
condition and thereafter, to the extent necessary in Landlord’s judgment,
Landlord, at its own cost and expense, may have access to and may make
modification to the Premises so as to make such portion a self-contained rental
unit with access to common areas, elevators and the like.  Base Rent and
Tenant’s Proportionate Share shall be adjusted according to the extent of the
Premises for which the Lease is terminated.  Without limitation of the rights of
Landlord hereunder in respect thereto, if there is any assignment of this Lease
by Tenant or a subletting of the whole of the Premises by Tenant at a rent
which, in either case, exceeds the rent payable hereunder by Tenant, or if there
is a subletting of a portion of the Premises by Tenant at a rent in excess of
the subleased portion’s pro rata share of the rent payable hereunder by Tenant,
then Tenant shall pay to Landlord, as additional rent, forthwith upon Tenant’s
receipt of each installment of any such excess rent, 50% of the full amount of
any such excess rent after deduction of Tenant’s costs in connection with such
assignment or sublet including, without limitation, attorneys’ fees, brokerage
commissions and modifications to the Premises.  The provisions of this Paragraph
shall apply to each and every assignment of the Lease and each and every
subletting of all or a portion of the Premises with respect to which the consent
of the Landlord is required.  Each request by Tenant for permission to assign
this Lease or to sublet the whole or any part of the Premises shall be
accompanied by a warranty by Tenant as to the amount of rent to be paid to
Tenant by the proposed assignee or sublessee.  Landlord or its authorized
representatives shall have the right at all reasonable times to audit the books,
records and papers of Tenant relating to any consideration received in
connection with such an assignment or subletting, and shall have the right to
make copies thereof.

 

14

--------------------------------------------------------------------------------


 

If the excess rent being paid shall be found understated, Tenant shall within
thirty (30) days after demand pay the deficiency together with interest thereon
as required under Section 33B of this Lease (determined from the date the same
would have been paid but for such understatement), and shall also pay Landlord’s
cost of such audit if understated by more than five percent (5%).  For the
purposes of this Paragraph 17B, the term “rent” shall mean all Base Rent,
Additional Rent or other payments and/or consideration payable by one party to
another related to the use and occupancy of all or a portion of the Premises.

 

15.           Notice of Lease.  Landlord and Tenant agree to execute an amended
Notice of Lease in the form attached hereto as Exhibit A which Tenant may
record.

 

16.           Definitional.  Any term contained in this Third Amendment to Lease
having an initial capital letter and not otherwise herein defined shall have the
meaning assigned to it in the Lease.

 

17.           Ratification of Lease.  The Lease, as hereby amended, is ratified
and confirmed and remains in full force and effect.

 

18.           No Approval Required.  Landlord and Tenant each represents and
warrants to the other that it may enter into this Third Amendment of Lease
without the consent or approval of any other party.

 

19.           Met Life Only Mortgagee.  Landlord represents and warrants that
Metropolitan Life Insurance Company continues to hold the only mortgage which
encumbers the Property and that such mortgagee is the same mortgagee which
encumbered the Property as of August 2, 1999.

 

20.           Notices.  Paragraph 34B of the Lease is amended to read in its
entirety as follows:

 

34.           NOTICES.

 

All notices to be given under this Lease shall be in writing and either hand
delivered; delivered by reputable overnight courier, delivery acknowledged by
recipient; or deposited in the United States mail, certified or registered mail
with return receipt requested, postage prepaid, addressed as follows:

 

A.            If to Landlord:

 

15

--------------------------------------------------------------------------------


 

Simon Property Group, L.P.

Attention Property Manager

Two Copley Place, Suite 100

Boston, MA 02116-6502

 

With a copy to:

 

Simon Property Group, L.P.

115 West Washington Street

Indianapolis, IN 46204

 

or to such other person or such other address designated by notice sent by
Landlord or Tenant, and as provided in Paragraph 30 of this Lease.

 

B.            If to Tenant:

 

Addressed to Tenant at Tenant’s present address, and after occupancy of the
Premises by Tenant, at 200 Clarendon Street, Boston, Massachusetts 02116, Attn: 
Ed Sargavakian with a copy to General Counsel at the same address or to such
other address as is designated by Tenant in a notice to Landlord.

 

with copies to:

 

Goodwin Procter LLP

Exchange Place

Boston, MA 02109-2881

 

Notice by mail shall be deemed to have been given as of the date of mailing as
aforesaid, but for purposes of computing the period during which a party may
cure notice shall be deemed to have been given three (3) business days after
mailing provided the same is actually delivered.  Notice by hand delivery or
reputable overnight courier shall be deemed to have been given at the time of
delivery.

 

21.           Broker.  The Tenant represents that Tenant has dealt with (and
only with) Meredith & Grew (“Broker”) hereof as broker in connection with this
Third Amendment to Lease, and that insofar as Tenant knows, no other broker
negotiated this third Amendment to Lease or is entitled to any commission in
connection therewith other than

 

16

--------------------------------------------------------------------------------


 

brokers representing Landlord.  Tenant agrees to indemnify, defend and hold
harmless Landlord, its employees and agents from and against any claims made by
any broker or finder making such claim by reason of a relationship with Tenant,
other than Broker and CB RichardEllis-New England Partners, L.P.  (“CBRE LP”),
for a commission or fee in connection with this Lease or any sublease hereunder
(but nothing herein shall be construed as permitting any such sublease) provided
that Landlord has not in fact retained such broker or finder.  Landlord agrees
to indemnify, defend and hold harmless Tenant, its employees and agents from and
against any claims made by any broker or finder making such claim by reason of a
relationship with Landlord for a commission or fee in connection with this Lease
provided that Tenant has not in fact retained such broker or finder.  Landlord
shall pay the commission or fee due to the Broker and CBRE LP.

 

22.           Confidentiality.  Except in case of emergency, access by Landlord
or its employees, agents, contractors or representatives (each a “Landlord’s
Agent”) shall be limited to those certain areas necessary to perform the
obligations or services of Landlord under the Lease, or as reasonably necessary
to exercise Landlord’s rights under Paragraph 22 of the Lease.  Landlord shall
reasonably cooperate if Tenant desires to escort any Landlord’s Agent while
accessing the Premises and notifies Landlord thereof sufficiently prior to such
access (reasonable prior notice of which need for access shall be given to
Tenant in all cases other than in cases of emergency) to assure that there is no
unreasonable delay in obtaining such access by any Landlord’s Agent.  Landlord
will not, and will use reasonable efforts to cause Landlord’s Agents not to, at
any time, reveal to any person, association or company, any information or
documentation which comes to the attention of Landlord or Landlord’s Agent
during any such access to the Premises; provided, however, such reasonable
efforts shall be limited to making Landlord’s Agents aware of the confidential
nature of such information and documentation and of the obligation to maintain
the confidentiality thereof.  Tenant may furnish Landlord its standard written
confidentiality advisory, that Tenant desires be furnished by Landlord to each
Landlord’s Agent who shall enter the Premises, which advisory will so make such
Landlord’s Agent aware of the confidential nature of such information and
documentation, and if Tenant does so, Landlord shall furnish such advisory to
each of Landlord’s Agents prior to their entering the Premises.  In the case of
regularly scheduled repeated entries (i) such advisory need not be given prior
to each entry, but shall be given in any event at least once per calendar year
following Tenant’s request therefor, and upon any replacement of the company
providing the service in question, without Tenant being required to make a
request and (ii) with respect to Building service contractors, such as
Landlord’s cleaning contractor, such advisory need only be furnished to the
company providing such service and not to each individual employee.  The
aforesaid prohibition upon disclosure shall exclude information that (a) becomes
generally available to the public other than as a result of a disclosure by
Landlord or any Landlord Agent, or (b) was available to Landlord on a
non-confidential basis prior to its having been observed at the Premises or
otherwise disclosed to Landlord by Tenant or its representatives in connection
with access to the Premises as aforesaid.  Nothing in this Section 22 shall
prohibit Landlord from disclosing financial information about Tenant that was
intentionally provided by Tenant to Landlord, to actual or prospective lenders
or

 

17

--------------------------------------------------------------------------------


 

purchasers of the Property and/or actual or prospective investors in Landlord or
any of its affiliates and to Landlord’s consultants, attorneys, and accountants,
so long as any person or entity to whom Landlord discloses such information
agrees to keep such information confidential.  In addition, Landlord and any
Landlord Agent may disclose any information (a) to the extent required by any
law, regulation, or order of any public authority or court, and (b) in
connection with any litigation between Landlord and Tenant under the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this document to be executed
as of the date first above written.

 

 

LANDLORD:

 

COPLEY PLACE ASSOCIATES, LLC, a Delaware limited liability company

 

By:

SPG COPLEY ASSOCIATES, LLC, a Delaware limited liability
company, managing member

 

 

 

By:

SIMON PROPERTY GROUP, L.P., a Delaware limited
partnership, sole member

 

 

 

 

 

By:

SIMON PROPERTY GROUP, INC., a Delaware
corporation, general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Simon

 

 

 

 

 

David Simon, Chief Executive Officer

 

TENANT:

 

INVESTORS BANK & TRUST COMPANY, a Massachusetts trust company

 

By:

/s/ Kevin J. Sheehan

 

 

KEVIN J. SHEEHAN

 

Chief Executive Officer

 

18

--------------------------------------------------------------------------------

 

 